 

 

$182,500,000

TERM LOAN, REVOLVING CREDIT, GUARANTEE AND SECURITY AGREEMENT

among

MISSISSIPPI CHEMICAL CORPORATION
a Debtor-in-Possession,

as Borrower

and

THE SUBSIDIARIES OF
MISSISSIPPI CHEMICAL CORPORATION NAMED HEREIN,
as Debtors-in-Possession,

as Guarantors

and

THE LENDERS PARTY HERETO,

and

CITICORP NORTH AMERICA, INC.

as Administrative Agent


Dated as of July 1, 2004

CITIGROUP GLOBAL MARKETS INC.
PERRY PRINCIPALS INVESTMENTS, LLC
as
Joint Lead Arrangers

--------------------------------------------------------------------------------


TABLE OF CONTENTS

> > > > > > > > > > > > > > > > Page

SECTION 1
DEFINITIONS...................................................................................................................
2

> 1.1.       Defined
> Terms...................................................................................................................
> 2
> 
> 1.2.       Terms
> Generally...............................................................................................................
> 18
> 
> 1.3.       Accounting
> Terms............................................................................................................
> 19

SECTION 2 AMOUNT AND TERMS OF
COMMITMENT............................................................... 19

> 2.1.       Term Loan
> Commitments.................................................................................................
> 19
> 
> 2.2.       Procedure for Term Loan
> Borrowing................................................................................
> 19
> 
> 2.3.       Revolving Credit
> Commitments.........................................................................................
> 19
> 
> 2.4.       Procedure for Revolving Credit
> Borrowing........................................................................
> 20
> 
> 2.5.       Repayment of Loans; Evidence of
> Debt.............................................................................
> 20
> 
> 2.6.       Interest Rates and Payment Dates; Computation of Interest and
> Fees................................. 21
> 
> 2.7.       Optional Termination or Reduction of Revolving Credit
> Commitment.................................. 22
> 
> 2.8.       Optional Prepayment of
> Loans..........................................................................................
> 22
> 
> 2.9.       Mandatory
> Prepayment....................................................................................................
> 22
> 
> 2.10.     Pro Rata Treatment,
> Etc...................................................................................................
> 23
> 
> 2.11.     Requirements of
> Law.......................................................................................................
> 24
> 
> 2.12.    
> Taxes..............................................................................................................................
> 25
> 
> 2.13.     Change of Lending
> Office................................................................................................
> 26
> 
> 2.14.    
> Fees...............................................................................................................................
> 26
> 
> 2.15.     Nature of
> Fees...............................................................................................................
> 27
> 
> 2.16.     Priority and
> Liens...........................................................................................................
> 27
> 
> 2.17.     Payment of
> Obligations..................................................................................................
> 28
> 
> 2.18.     No Discharge; Survival of
> Claims..................................................................................
> 28

SECTION 3 REPRESENTATIONS AND
WARRANTIES.............................................................. 28

> 3.1.       Organization and Qualification;
> Non-Contravention....................................................... 28
> 
> 3.2.       No
> Default...................................................................................................................
> 28
> 
> 3.3.       Statements
> Made.........................................................................................................
> 28
> 
> 3.4.       Financial
> Statements.....................................................................................................
> 29
> 
> 3.5.      
> Subsidiaries..................................................................................................................
> 29
> 
> 3.6.       Debt and Security
> Interests...........................................................................................
> 29
> 
> 3.7.      
> Approvals....................................................................................................................
> 29
> 
> 3.8.       The
> Order....................................................................................................................
> 29
> 
> 3.9.       Environmental Matters; Hazardous
> Material.................................................................. 29
> 
> 3.10.    
> Litigation......................................................................................................................
> 30
> 
> 3.11.     Federal
> Regulations......................................................................................................
> 30
> 
> 3.12.     Compliance with
> Law...................................................................................................
> 30
> 
> 3.13.    
> Taxes...........................................................................................................................
> 30
> 
> 3.14.    
> ERISA.........................................................................................................................
> 31
> 
> 3.15.    
> Enforceability...............................................................................................................
> 31
> 
> 3.16.     Investment Company Act; Public Utility Holding Company Act; Other
> Regulations........ 31
> 
> 3.17.     Restrictive
> Agreements.................................................................................................
> 31
> 
> 3.18.     No Default Under Other
> Agreements...........................................................................
> 31
> 
> 3.19.     Material Adverse
> Effect...............................................................................................
> 31

SECTION 4 CONDITIONS
PRECEDENT.....................................................................................
31

> 4.1.       Conditions to Initial Extension of
> Credit.......................................................................
> 31
> 
> 4.2.       Conditions to Each Extension of
> Credit.......................................................................
> 32

SECTION 5 AFFIRMATIVE
COVENANTS.................................................................................
34

> 5.1.       Financial Statements,
> Etc............................................................................................
> 34
> 
> 5.2.       Compliance with Laws,
> etc........................................................................................
> 35
> 
> 5.3.       Maintenance of Property;
> Insurance...........................................................................
> 36
> 
> 5.4.      
> Inspection.................................................................................................................
> 36
> 
> 5.5.       Notice of Suit or Adverse Change in Business or
> Default........................................... 36
> 
> 5.6.      
> Taxes.......................................................................................................................
> 36
> 
> 5.7.       Employee
> Benefits....................................................................................................
> 36
> 
> 5.8.       Use of Revolving Credit
> Loans.................................................................................
> 37
> 
> 5.9.       Use of Term
> Loans..................................................................................................
> 37
> 
> 5.10.     Provisions Applicable Upon the Occurrence of an Event of
> Default........................... 37
> 
> 5.11.     Approved
> Plan........................................................................................................
> 37
> 
> 5.12.     Bank
> Accounts........................................................................................................
> 37
> 
> 5.13.    
> Trinidad..................................................................................................................
> 37
> 
> 5.14.     Pledged
> Stock........................................................................................................
> 38
> 
> 5.15.     MCHI
> Guaranty.....................................................................................................
> 38

SECTION 6 NEGATIVE
COVENANTS....................................................................................
38

> 6.1.       Limitation on
> Liens.................................................................................................
> 38
> 
> 6.2.       Limitation on Debt
> Obligations................................................................................
> 39
> 
> 6.3.       Consolidation and
> Merger.......................................................................................
> 40
> 
> 6.4.       Limitation on Sale of
> Assets....................................................................................
> 40
> 
> 6.5.       Limitation on Issuances of Dividends and Certain Other Restricted
> Payments........... 41
> 
> 6.6.       Limitation on Investments, Loans and
> Advances...................................................... 41
> 
> 6.7.       Transactions with
> Affiliates......................................................................................
> 41
> 
> 6.8.       Sale and Leaseback
> Transactions............................................................................
> 42
> 
> 6.9.       Fiscal
> Periods.........................................................................................................
> 42
> 
> 6.10.     New
> Subsidiaries....................................................................................................
> 42
> 
> 6.11.     Chapter 11
> Claims..................................................................................................
> 42
> 
> 6.12.     No Restrictions on
> Subsidiaries...............................................................................
> 42
> 
> 6.13.     Capital
> Expenditures...............................................................................................
> 42
> 
> 6.14.     Minimum
> EBITDA.................................................................................................
> 42
> 
> 6.15.     Assets, Purchases, Executory Contracts, Pre-Petition Debt and
> Payments Outside
>                    the Ordinary Course of
> Business.......................................................................
> 42
> 
> 6.16.     Limitation on Restrictions on Disclosure of Certain
> Information................................ 43
> 
> 6.17.     The
> Budget.............................................................................................................
> 43

SECTION 7 EVENTS OF
DEFAULT.........................................................................................
43

SECTION 8 THE
AGENT...........................................................................................................
46

> 8.1.      
> Appointment..........................................................................................................
> 46
> 
> 8.2.       Delegation of
> Duties...............................................................................................
> 46
> 
> 8.3.       Exculpatory
> Provisions...........................................................................................
> 46
> 
> 8.4.       Reliance by Administrative
> Agent............................................................................
> 47
> 
> 8.5.       Notice of
> Default....................................................................................................
> 47
> 
> 8.6.       Non-Reliance on Agent and Other
> Lenders............................................................. 47
> 
> 8.7.      
> Indemnification........................................................................................................
> 48
> 
> 8.8.       Agent in Its Individual
> Capacity................................................................................
> 48
> 
> 8.9.       Successor Administrative
> Agent...............................................................................
> 48
> 
> 8.10.     Duration of
> Agency..................................................................................................
> 49
> 
> 8.11.     Collateral
> Security...................................................................................................
> 49
> 
> 8.12.     Enforcement by the Administrative
> Agent................................................................. 49

SECTION 9
GUARANTEE..........................................................................................................
49

> 9.1.      
> Guarantee...............................................................................................................
> 49
> 
> 9.2.       Right of
> Contribution...............................................................................................
> 50
> 
> 9.3.       No
> Subrogation......................................................................................................
> 50
> 
> 9.4.       Amendments, etc. with respect to the
> Obligations.................................................... 50
> 
> 9.5.       Guarantee Absolute and
> Unconditional....................................................................
> 50
> 
> 9.6.      
> Reinstatement.........................................................................................................
> 51
> 
> 9.7.      
> Payments...............................................................................................................
> 51

SECTION 10 REMEDIES; APPLICATION OF
PROCEEDS.................................................... 51

> 10.1.     Remedies; Obtaining the Collateral Upon
> Default.................................................... 51
> 
> 10.2.     Remedies; Disposition of the
> Collateral..................................................................
> 52
> 
> 10.3.     Application of
> Proceeds........................................................................................
> 53
> 
> 10.4.     WAIVER OF
> CLAIMS.......................................................................................
> 53
> 
> 10.5.     Remedies
> Cumulative............................................................................................
> 54
> 
> 10.6.     Discontinuance of
> Proceedings..............................................................................
> 54
> 
> 10.7.    
> Attorney...............................................................................................................
> 54

SECTION 11
MISCELLANEOUS............................................................................................
55

> 11.1.     Amendments and
> Waivers.....................................................................................
> 55
> 
> 11.2.    
> Notices.................................................................................................................
> 56
> 
> 11.3.     No Waiver; Cumulative
> Remedies.........................................................................
> 57
> 
> 11.4.     Survival of Representations and
> Warranties........................................................... 57
> 
> 11.5.     Payment of Expenses and
> Taxes...........................................................................
> 57
> 
> 11.6.     Successors and Assigns; Participations; Purchasing
> Lenders.................................. 59
> 
> 11.7.     Adjustments;
> Set‑off............................................................................................
> 61
> 
> 11.8.    
> Counterparts........................................................................................................
> 62
> 
> 11.9.    GOVERNING
> LAW..........................................................................................
> 62
> 
> 11.10.   Submission To Jurisdiction;
> Waivers......................................................................
> 62
> 
> 11.11.   Intentionally
> Deleted.............................................................................................
> 62
> 
> 11.12.  
> Confidentiality......................................................................................................
> 62
> 
> 11.13.  
> Integration...........................................................................................................
> 63
> 
> 11.14.   WAIVERS OF JURY
> TRIAL..........................................................................
> 63



--------------------------------------------------------------------------------


Schedules

Schedule 1.1

-

Commitment Amounts

Schedule 3.5

-

Subsidiaries

Schedule 3.6

-

Existing Liens

Schedule 3.9

-

Environmental Matters

Schedule 3.10

-

Litigation

Schedule 3.13

-

Taxes

Schedule 5.12

-

Bank Accounts

Schedule 6.6

-

Intercompany Investments

Schedule 6.13

-

Maximum Permitted Capital Expenditures

Schedule 6.14

-

Minimum Required EBITDA

Exhibits

Exhibit A-1

-

Form of Term Note

Exhibit A-2

-

Form of Revolving Note

Exhibit B

-

[Intentionally Reserved]

Exhibit C

-

Form of Legal Opinion

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Assignment and Acceptance

Exhibit F

-

Form of Borrowing Base Report

Exhibit G

-

Form of Interim Order

Exhibit H

-

Form of Borrowing Certificate

Exhibit I

-

Farmland MissChem Project Contingent Obligations

--------------------------------------------------------------------------------


TERM LOAN, REVOLVING CREDIT, GUARANTEE AND SECURITY AGREEMENT, dated as of July
1, 2004, among (i) MISSISSIPPI CHEMICAL CORPORATION a Mississippi corporation
(the "Borrower"), which is a debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, (ii) each of the direct and indirect domestic
Subsidiaries of Borrower designated as a Guarantor on Schedule 3.5 hereto
(collectively, the "Guarantors" and together with the Borrower, the "Debtors"
and each a "Debtor"), each of which Guarantors is a debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (the cases of the Borrower
and the Guarantors, each a "Case" and, collectively, the "Cases"), (iii)
CITICORP north america, INC. ("Citicorp"), as administrative and collateral
agent for the Lenders hereunder (in such capacity and including any successors,
the "Administrative Agent"), (iv) CITIGROUP GLOBAL MARKETS INC., ("CGMI"), as a
joint lead arranger, (v) Perry Principals Investments, LLC as a joint lead
arranger, ("Perry", and together with CGMI, in such capacity, the "Joint Lead
Arrangers") and (vi) each of the financial institutions from time to time party
hereto (collectively, the "Lenders").

INTRODUCTORY STATEMENT

On May 16, 2003 (the "Petition Date"), the Debtors filed voluntary petitions
with the Bankruptcy Court (such term and other capitalized terms used in this
Introductory Statement being used with the meanings given to such terms in
Section 1.1) initiating the Cases and have continued in the possession of their
assets and in the management of their businesses pursuant to Bankruptcy Code
Sections 1107 and 1108.

Pursuant to this Agreement and the Orders, the Lenders are making available to
the Borrower a term loan and revolving loan facility in an aggregate principal
amount not to exceed $182,500,000 (subject to mandatory and optional reductions
in accordance with Sections 2.8 and 2.9), all of the Borrower's obligations
under which are guaranteed by the Guarantors.

The proceeds of the Loans will be used to repay certain debt outstanding on the
date hereof and to provide working capital for, and for other general corporate
purposes of, the Borrower, in all cases subject to the terms of this Agreement,
the Loan Documents and the Orders.

To provide guarantees and security for the repayment of the Loans and the
payment of the other Obligations of the Debtors hereunder and under the other
Loan Documents, the Debtors are providing to the Administrative Agent and the
Lenders, pursuant to this Agreement, the Loan Documents and the Orders, the
following (each as more fully described herein):

(a)  a guarantee from each of the Guarantors of the due and punctual payment and
performance of the Obligations of the Borrower hereunder and under the Notes;

(b)  with respect to the Obligations of the Loan Parties hereunder, an allowed
administrative expense claim having, pursuant Bankruptcy Code Section 364(c)(1),
Superpriority over any and all administrative expenses of the kind specified in
the Bankruptcy Code Sections 503(c) or 507(b);

(c)  pursuant to Bankruptcy Code Section 364(c)(2) a perfected first priority
lien on, on all property of the Debtors which secures the Harris DIP Credit
Agreement, the Prepetition Credit Agreement or the Supplemental DIP Credit
Agreement on the Closing Date and on all other property of the Debtors that is
not subject to valid, perfected and non-avoidable liens as of the Closing Date;

(d)  pursuant to Bankruptcy Code Section 364(c)(3) a perfected junior lien on,
all property of the Debtors that is subject to valid, perfected and
non-avoidable liens in existence at the time of the commencement of the Cases or
to valid liens in existence at the time of such commencement that are perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code (other than property that is subject to the liens that secure the
Prepetition Credit Facility, the Harris DIP Credit Agreement or the Supplemental
DIP Credit Agreement which liens (the "Released Liens") shall be released and
discharged on the Closing Date and which property shall be covered under the
liens described in paragraph (c) above); and

(e)  pursuant to Bankruptcy Code Section 364(d)(1), to the extent not covered in
(c) or (d) above, a perfected first priority, senior priming lien on, and
security interest in all present and after-acquired assets that are presently
subject to liens that are junior to the Released Liens.

All of the claims and the Liens granted hereunder and pursuant to the Orders in
the Cases to the Administrative Agent and the Lenders shall be subject to the
Administrative Expense Carve-Out, but in each case only to the extent provided
in Section 2.16 and the Orders.

To provide further security for the repayment of the Loans and the payment of
the other Obligations hereunder, MCHI is providing the MCHI Guaranty to the
Administrative Agent and the Lenders hereunder.

Accordingly, the parties hereto hereby agree as follows:


SECTION 1
DEFINITION


1.1.             DEFINED TERMS.

As used in this Agreement, the following terms shall have the meanings specified
below:

"Administrative Agent":  the meaning set forth in the preamble to this
Agreement.

"Administrative Expense Carve-Out":  $1,500,000 plus, prior to the Termination
Date, or such earlier date on which the Loans become due and payable hereunder,
an amount equal to accrued and pending quarterly applications or monthly
invoices in accordance with orders of the Bankruptcy Court for professional fees
and expenses (other than fees and expenses in unpaid invoices of the
Administrative Agent, the Lenders and their professionals) incurred prior to
such date to the extent (a) such fees and expenses have not been paid and (b) of
the amount provided for in the Budget most recently provided to the
Administrative Agent prior to the Termination Date.

"Affiliate":  for any Person, any other Person (including all directors and
officers of such Person) that directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, "control" means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities, by contract or otherwise), provided that, in any event for
purposes of the definition any Person that owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors of a corporation or 10% or more of the partnership or other ownership
interests of any other Person will be deemed to control such corporation or
other Person. For purposes of avoiding doubt, Phosphate Chemicals Export Assoc.
shall not be considered an Affiliate of Borrower.

"Aggregate Exposure":  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender's Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender's Term Loans and (ii) the amount of such
Lender's Revolving Credit Commitment then in effect, or if the Revolving Credit
Commitments have terminated, the amount of such Lender's Revolving Credit Loans
then outstanding.

"Aggregate Exposure Percentage":  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender's Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

"Aggregate Outstandings":  with respect to any Lender at any time, an amount
equal to the sum of the aggregate principal amount of all Loans made by such
Lender then outstanding.

"Agreement":  this Term Loan, Revolving Credit, Guarantee and Security
Agreement.

"Applicable Margin" means 3.75%.

"Approved Account Debtors" shall mean Alabama Farmers Coop, Inc., CF Industries,
Inc., Phosphate Chemicals Export Assoc., Tennessee Farmers Coop, Jimmy Sanders,
Inc., Cargill, Inc., Potash Corporation of Saskatchewan, Inc., IMC Agrico, Inc.,
ConAgra Fertilizer, Royster Clark, BASF, Air Products, Debruce Fertilizer,
Agriliance, LLC, Dyno Nobel, Inc, Bruce Oakley, Inc., United Agri Products,
Inc., Missouri Farmers Cooperative, Mosaic, Nelson Brothers, Yara International,
Orica Limited and El Dorado Chemical Company.

"Approved Foreign Account Debtor" shall mean Potash Corporation of Saskatchewan,
Inc.

 "Approved Plan":  a plan of reorganization filed in the Cases which shall,
inter-alia implement the terms of the exit financing commitment letter agreement
dated as of June 23, 2004 among Perry, Citicorp, CGMI and the Borrower.

"Assignment and Acceptance":  an assignment and acceptance entered into by a
Lender and an assignee and accepted by the Administrative Agent, substantially
in the form of Exhibit E.

"Authorizations":  all applications, filings, reports, documents, recordings and
registrations with, and all validations, exemptions, franchises, waivers,
approvals, orders or authorizations, consents, licenses, certificates and
permits from Federal, state or local Governmental Authorities.

"Available Revolving Credit Commitment":  as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) the amount of such
Lender's Revolving Commitment then in effect over (b) such Lender's Revolving
Extensions of Credit at such time; collectively, as to all Lenders, the
"Available Revolving Credit Commitments".

"Bankruptcy Code":  The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

"Bankruptcy Court":  the United States Bankruptcy Court for the Southern
District of Mississippi, or any other court having jurisdiction over the Cases
from time to time.

"Base Rate":  the higher of (a) the Federal Funds Effective Rate plus one half
of one percent (½%) per annum or (b) the Citibank Base Rate.  Any change in the
Base Rate due to a change in the Citibank Base Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Citibank Base Rate or the Federal Funds Effective
Rate, respectively.

"Base Rate Loans":  Loans the rate of interest applicable to which is based upon
the Base Rate.

"Benefited Lender":  the meaning set forth in Section 11.7(a).

"Board of Governors":  the Board of Governors of the Federal Reserve System or
any Governmental Authority which succeeds to the powers and functions thereof.

"Borrower":  the meaning set forth in the preamble to this Agreement.

"Borrowing":  the making of Loans by the Lenders on a single Borrowing Date.

"Borrowing Base":  as of any time it is to be determined, the sum (without
duplication) of:

(a)        85% of the amount of the amount of the Eligible Receivables of the
Borrower and the Guarantors (other than MCHI); plus

(b)        65% of the lower of weighted average cost or market value (using the
moving average cost method of inventory valuation applied by the Borrower in
accordance with generally accepted accounting principles, consistently applied)
of the Eligible Inventory of the Borrower and the Guarantors (other than MCHI);
minus

(c)        as of any date, an amount equal to twice the amount of all then
accrued and unpaid charges owed to warehousemen and other third parties having
inventory in their possession and that have not executed and delivered to the
Administrative Agent a warehouseman's waiver satisfactory in form and substance
to the Administrative Agent; minus

(d)        as of any date, an amount equal to six months rent payable with
respect to all leased facilities in which any inventory is kept and for which
the landlord has not executed and delivered to the Administrative Agent a
landlord's waiver satisfactory in form and substance to the Administrative
Agent; minus

(e)        as of any date, and to the extent applicable, an amount equal to the
mark to market exposure due to any Lender under a Hedging Agreement with respect
to hedging agreements for natural gas.

provided that (x) the Borrowing Base shall be computed only as against and on so
much of such Collateral as is included on the certificates to be furnished from
time to time by the Borrower pursuant to this Agreement and, if required by the
Administrative Agent pursuant to any of the terms hereof or any Security
Document, as verified by such other evidence required to be furnished to the
Administrative Agent pursuant hereto or pursuant to any such Security Document,
and (y) the Borrowing Base shall be recalculated to the satisfaction of the
Required Lenders upon the consummation of any Disposition that results in Net
Cash Proceeds in excess of $1,000,000.

"Borrowing Base Report":  a certificate substantially in the form of Exhibit F
hereto.

"Borrowing Date":  any Business Day specified in a notice pursuant to Section
2.2 and/or 2.4 as a date on which the Borrower requests a Loan hereunder.

"Budget":  the budget projecting the Debtors' budgeted cash receipts and
disbursements (including Costs of Reorganization) on a monthly basis from the
Closing Date through the Termination Date delivered to satisfy the requirements
of Section 4.1 (d) hereof and attached to the Interim Order, as such budget may
from time to time be extended or otherwise modified with the consent of the
Required Lenders.

"Business":  as defined in Section 3.9(b).

"Business Day":  any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or permitted to close.

"Capital Expenditures":  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

"Capital Lease Obligations":  present discounted value of the rental obligations
under any Capitalized Lease.

"Capital Stock":  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Capitalized Lease":  shall mean any lease or obligation for rentals which is
required to be capitalized on a consolidated balance sheet of a Person and its
Subsidiaries in accordance with generally accepted accounting principles,
consistently applied.

"Cases":  the meaning set forth in the preamble to this Agreement.

"Cash Collateral":  the meaning set forth in Section 363(a) of the Bankruptcy
Code.

"Cash Equivalents":  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor's Ratings Services ("S&P") or P-1 by Moody's
Investors Service, Inc. ("Moody's"), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (f) securities with maturities of twelve months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of
at least $5,000,000,000.

"Cash Management Obligations":  all obligations of the Loan Parties to any
Lender, the Administrative Agent or, to La Salle Bank with respect to the
Collection Accounts or the Concentration Account.

"Change of Control":  the occurrence, after the date hereof, of (i) any Person
or two or more Persons acting in concert (but excluding Borrower's employees'
stock fund) acquiring beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Borrower (or
other securities convertible into such securities) representing more than 20% of
the combined voting power of all securities of the Borrower entitled to vote in
the election of directors; or (ii) commencing after the date hereof, individuals
who as of the date hereof were directors of the Borrower ceasing for any reason
to constitute a majority of the Board of Directors of the Borrower unless the
Persons replacing such individuals were nominated by the Board of Directors of
the Borrower; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, or control
over, securities of the Borrower (or other securities convertible into such
securities) representing more than 20% of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors.

"Citibank Base Rate":  the rate of interest announced by Citibank, N.A. from
time to time as its prime rate.  The Citibank Base Rate is a reference rate and
does not necessarily represent the lowest rate actually charged to any
customer.  Citibank, N.A. may make commercial loans or other loans at rates of
interest at, above or below the Citibank Base Rate.

"Closing Date":  the date on which the conditions precedent to the making of the
initial Extension of Credit set forth in Section 4.1 have been satisfied or
waived.

"Code":  the Internal Revenue Code of 1986, as amended from time to time.

"Collateral":  all property of the Loan Parties, now owned or hereafter
acquired, as more particularly described in the Orders.

"Collection Account":  the accounts of the Borrower with LaSalle Bank set forth
on Schedule 5.12 and designated as the Collection Accounts.

"Commitment":  with respect to each Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.

"Commitment Fee":  the meaning set forth in Section 2.14.

 "Commonly Controlled Entity":  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

"Concentration Account":  the account, account no. [********], established by
the Borrower with the Administrative Agent, entitled
"[********************************************************]", which account and
all amounts deposited therein are subject to the exclusive dominion and control
of the Administrative Agent, and into which all amounts received into the
Collection Accounts will be transferred on a daily basis and which shall be used
for the daily operation of the Borrower's business.

"Confirmation Order":  an order of the Bankruptcy Court confirming a plan of
reorganization in any of the Cases.

"Contract":  any agreement or invoice pursuant to, or under which, an Obligor
shall be obligated to make payments with respect to any Receivable.

"Contractual Obligation":  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Costs of Reorganization":  all legal, professional and advisory fees paid by
the Debtors (whether or not incurred by the Debtors) in connection with the
Cases as set forth in the Budget and approved in the Orders or as may be
otherwise approved from time to time by the Bankruptcy Court, subject to the
Lenders' and the Administrative Agent's right to object thereto.

"Debt":  as of any time the Debt of any Person is to be determined, the
aggregate (without duplication) of:

> (a)        all indebtedness, obligations and liabilities with respect to
> borrowed money;
> 
> (b)        all guaranties, endorsements (other than any liability arising out
> of the endorsement of items for deposit or collection in the ordinary course
> of business) and other contingent obligations in respect of, or any
> obligations to purchase or otherwise acquire, debt or securities of others or
> to purchase Property of others at the request or demand of any creditor of
> such Person;
> 
> (c)        all reimbursement and other obligations with respect to letters of
> credit (whether drawn or undrawn), banker's acceptances, customer advances and
> other extensions of credit whether or not representing obligations for
> borrowed money;
> 
> (d)        Capitalized Lease Obligations;
> 
> (e)        all debt and liabilities secured by any lien or any security
> interest on any Property or assets of such Person, whether or not the same
> would be classified as a liability on a balance sheet; and
> 
> (f)        all debt, obligations and liabilities representing the deferred
> purchase price of Property, excluding trade payables incurred in the ordinary
> course of business not more than 90 days past due;

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistent with those used in the
preparation of the audit report referred to in Section 5.1(a) hereof.

"Debtors":  the meaning set forth in the preamble to this Agreement.

"Default":  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

"Disposition":  the sale, lease, conveyance or other disposition (including
casualty and condemnation) of Property.

"Dollars" and "$":  lawful money of the United States.

"EBITDA":  means, for any Person and with reference to any period, Net Income
for such period plus all amounts deducted in arriving at such Net Income amount,
without duplication, in respect of (a) Interest Expense (cash and non-cash) for
such period, plus (b) federal, foreign, state and local income taxes for such
period, plus (c) all amounts properly charged for depreciation of fixed assets
and amortization of intangible assets during such period on the books of such
Person and its Subsidiaries, plus (d) other noncash charges deducted in the
calculation of Net Income for such period, plus (e) any loss (or minus any gain)
on any Disposition of all or any part of the Trinidad Interest or any other
asset (except sales of inventory in the ordinary course of business) of the
Borrower or any Subsidiary, plus (f) any reserves established for restructuring
charges (not to include restructuring charges related to professional fees),
including severance expenses, until such time as such restructuring charges are
paid in cash (at which time they will be deducted in the calculation of EBITDA),
plus (g) any write-down of the Borrower's or its Subsidiaries assets according
to GAAP.  However, EBITDA shall not include any amounts attributable to the
Borrower's or its Subsidiaries' interest in FMCL, Houston Ammonia Terminal, L.P.
or FMCL LLC except to the extent received in cash by the Borrower or a
Guarantor.

"Eligible Assignee":  the meaning set forth in Section 11.6(c).

"Eligible Inventory":  all Inventory of the Borrower and its domestic
Subsidiaries which in each case the Administrative Agent, in its reasonable
judgment, deems to be Eligible Inventory; provided that in no event shall
inventory be deemed Eligible Inventory unless all representations and warranties
made with respect to such inventory are true and correct and such inventory:

> (a)                is an asset of the Borrower or any of its domestic
> Subsidiaries to which it has good and marketable title, is freely assignable,
> is subject to a perfected, first priority security interest in favor of the
> Administrative Agent for the benefit of the Lenders, and is free and clear of
> any other liens and security interests;
> 
> (b)                (i) is located in the United States or (ii) is in transit
> to the Borrower or a domestic Subsidiary from a supplier, is fully insured and
> the Administrative Agent is the loss payee on such insurance;
> 
> (c)                if such Inventory consists of finished goods at locations
> which are leased or warehouses not owned by the Borrower or any of its
> domestic Subsidiaries, (i) any non-negotiable warehouse receipts or other
> non-negotiable documents for such inventory are issued in the name of the
> Borrower or a domestic Subsidiary or, alternatively, designate the
> Administrative Agent directly or by endorsement as the only person to whom or
> to whose order the warehouseman is legally obligated to deliver such goods and
> (ii) any negotiable warehouse receipts or other negotiable documents for such
> inventory are in the possession of the Administrative Agent;
> 
> (d)                is not damaged or returned or obsolete or slow moving, and
> is of good and merchantable quality free from any defects which might
> adversely affect the market value thereof; and
> 
> (e)                is not spare parts inventory.

"Eligible Receivable":  each Receivable of the Borrower and its Subsidiaries
which the Administrative Agent, in its reasonable judgment, deems to be an
Eligible Receivable; provided that in no event shall an account receivable be
deemed an Eligible Receivable unless all representations and warranties made
with respect to such account receivable are true and correct and further
provided that such account receivable:

> (a)        arises out of the sale by the Borrower or any of its Subsidiaries
> of raw materials or finished goods inventory delivered to and accepted by, or
> out of the rendition by the Borrower of services fully performed by the
> Borrower or any of its Subsidiaries and accepted by, the account debtor on
> such account receivable and such account receivable otherwise represents a
> final sale;
> 
> (b)        the account debtor on such account receivable is either an Approved
> Foreign Account Debtor or principally located (as used in the New York UCC)
> within the United States of America or, if such right has arisen out of the
> sale of such goods shipped to, or out of the rendition of services to, an
> account debtor located in any other country, such right is either (i)
> supported by insurance issued by the Ex-IM Bank or any other insurer
> acceptable to the Administrative Agent, in each case in form and substance
> satisfactory to the Administrative Agent (which in any event shall insure not
> less than ninety percent (90%) of the face amount of such account receivable
> and shall be subject to such deductions as are acceptable to the
> Administrative Agent) or (ii) secured by a valid and irrevocable letter of
> credit pursuant to which any of the Borrower, any of its Subsidiaries or their
> respective transferee may draw on an issuer acceptable to the Administrative
> Agent for the full amount thereof;
> 
> (c)        is the valid, binding and legally enforceable obligation of the
> account debtor obligated thereon and such account debtor is not (i) a
> Subsidiary, member, manager, director, officer or employee of the Borrower or
> any Subsidiary, (ii) is not an Affiliate of the Borrower or any Subsidiary
> unless such account debtor has executed and delivered to the Administrative
> Agent an agreement satisfactory in form and substance to the Administrative
> Agent waiving all rights of set-off, counterclaims, recoupment or other
> defenses with respect thereto, (iii) the United States of America, or any
> state or political subdivision thereof, or any department, agency or
> instrumentality of any of the foregoing, unless the Borrower or the relevant
> Subsidiary has complied with the Assignment of Claims Act or any similar state
> or local statute, as the case may be, to the satisfaction of the
> Administrative Agent, (iv) a debtor under any proceeding under the Bankruptcy
> Code, or any other comparable bankruptcy or insolvency law, or (v) an assignor
> for the benefit of creditors;
> 
> (d)        is not evidenced by an instrument or chattel paper unless, the same
> has been endorsed and delivered to the Administrative Agent;
> 
> (e)        is an asset of the Borrower or a Subsidiary to which it has good
> and marketable title, is freely assignable, is subject to a perfected, first
> priority security interest in favor of the Administrative Agent, and is free
> and clear of any other liens and security interests;
> 
> (f)        is not subject to any offset, counterclaim or other defense with
> respect thereto (except to the extent deducted in calculating the eligible
> amount thereof) and, with respect to said account receivable or the contract
> or purchase order out of which the same arose, no surety bond was required or
> given in connection therewith;
> 
> (g)        is not unpaid more than (i) 120 days from and after its invoice
> date, or (ii) 30 days after its original due date on terms up to 90 days;
> 
> (h)        is not owed by an account debtor who is obligated on accounts
> receivable owed to the Borrower and its Subsidiaries more than 50% of the
> aggregate unpaid balance of which have been past due for longer than the
> relevant period specified in subsection (g) above unless the Administrative
> Agent has approved the continued eligibility thereof;
> 
> (i)         would not cause the total accounts receivable owing from any one
> account debtor (excluding Approved Account Debtors) and its Affiliates to
> exceed 10% of all Eligible Receivables unless the Borrower has requested in
> writing that the Administrative Agent approve the continued eligibility
> thereof and the Administrative Agent has approved in writing the continued
> eligibility thereof;
> 
> (j)         would not cause the total accounts receivable owing from any one
> account debtor and its Affiliate to exceed any credit limit established for
> purposes of determining eligibility hereunder by the Administrative Agent in
> its reasonable judgment for such account debtor and for which the
> Administrative Agent has given the Borrower at least five (5) Business Day's
> prior notice of the establishment of any such credit limit;
> 
> (k)        does not arise from a sale to an account debtor on a bill-and-hold,
> guaranteed sale, sale-or-return, sale-on-approval, or any other repurchase or
> return basis; and
> 
> (l)         it is evidenced by an invoice dated not more than five (5)
> Business Days after the shipment date.

Employee Plans Carve-Out":  $4,700,000 minus the amount, if any, by which the
aggregate amount of all payments made under the Employee Retention and Severance
Plans exceed $3,800,000.

"Employee Retention and Severance Plans":  the Borrower's Key Employee Retention
Plan, Key Employee Severance Plan and All-Employee Supplemental Unemployment
Benefit Plan as approved by the Bankruptcy Court prior to the date hereof or as
subsequently approved by the Required Lenders.

"Environmental Laws":  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

"ERISA":  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

"Essential Trade Creditor":  (a) essential trade creditors who agree to provide
goods and services to the Debtors on a normal and customary basis, and (b) the
holders of certain tax claims and certain employee related claims to the extent
provided for in the Budget or, if not provided for in the Budget, to the extent
mutually agreed upon by the Borrower and the Administrative Agent.

"Event of Default": any event or condition identified as such in Section 7.1
hereof.

"Extensions of Credit": collectively, Revolving Credit Loans and/or Term Loans,
as to any Revolving Loan or Term Loan, an "Extension of Credit".

"Farmland MissChem Project":  that certain anhydrous ammonia plant owned by FMCL
in Trinidad.

"Farmland MissChem Project Contingent Obligations":  means the contingent
obligations described on Exhibit I hereto.

"Federal Funds Effective Rate":  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.

"Fees":  collectively, the Commitment Fees, the fees payable to the Joint Lead
Arrangers as separately agreed by the Borrower and the Joint Lead Arrangers, the
fees referred to in Sections 2.14, 2.15 or 11.5 and any other fees payable by
any Loan Party pursuant to this Agreement or any other Loan Document.

"Final Order":  an order of the Bankruptcy Court entered in the Cases, in
substantially the form of the Interim Order, with such modifications thereto as
are reasonably satisfactory to the Administrative Agent.

 "Financial Officer":  the Chief Financial Officer, Chief Restructuring Officer,
Principal Accounting Officer, Controller or Treasurer of the Borrower.

"Finished Goods":  completed goods which require no additional processing or
manufacturing to be sold by the relevant Loan Party in the ordinary course of
business.

"FMCL":  Point Lisas Nitrogen Limited (f/k/a Farmland MissChem Limited), a
Company incorporated under the Companies Ordinance, Chapter 31, No. 1 and
continued under the Companies Act, Chapter 81:01 of the laws of the Republic of
Trinidad and Tobago.

"FMCL LLC":  FMCL, Limited Liability Company, a Delaware limited liability
company.

"Foreign Subsidiary":  MCHI, MissChem Barbados SRL, MissChem Trinidad Limited
and each other Subsidiary which (a) is organized under the laws of a
jurisdiction other than the United States of America or any state thereof, (b)
conducts substantially all of its business outside of the United States of
America, and (c) has substantially all of its assets outside of the United
States of America.

"Funding Office":  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

"GAAP":  generally accepted accounting principles in the United States of
America applied on a consistent basis.

"Group Member":  the collective reference to the Borrower and each of its
Subsidiaries.

"Governmental Authority":  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

"Guarantee Obligation":  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the "primary obligations") of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, including without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that
notwithstanding the foregoing, the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

"Guarantor":  each of the direct and indirect domestic Subsidiaries of the
Borrower designated as a Guarantor on Schedule 3.5 hereto and MCHI.

"Guaranty":  Section 9 of this Agreement and other guaranty agreements in form
and substance acceptable to the Administrative Agent pursuant to which any
Person guaranties the payment and performance of any or all of the Obligations
(including, without limitation, the MCHI Guaranty), as the same may be
supplemented, amended, restated or otherwise modified from time to time and any
agreement entered into in substitution therefor or replacement thereof.

"Harris DIP Credit Agreement":  the Post-Petition Credit Agreement among
Mississippi Chemical Corporation and the banks party thereto and Harris Trust
and Savings Bank, as Administrative Agent, dated as of May 16, 2003, as amended,
supplemented or modified prior to the date hereof.

"Hedging Agreement":  all interest rate or currency swap, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower with a Lender providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.

"Hedging Agreement Obligations":  obligations of the Borrower owing or due to a
Lender under a Hedging Agreement.

"Interest Expense":  for any Person and with reference to any period, the sum of
all interest charges (including imputed interest charges with respect to
Capitalized Lease Obligations, all amortization of debt discount and expense and
all fees relating to letters of credit accrued and all net obligations pursuant
to interest rate hedging agreements) of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with generally
accepted accounting principles, consistently applied.

"Interim Order":  an order of the Bankruptcy Court entered in the Cases granting
interim approval of the transactions contemplated by this Agreement and the
other Loan Documents and granting the Liens and Superpriority Claims described
in the Introductory Statement in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit G hereto or otherwise in form and
substance satisfactory to the Administrative Agent.

 "Inventory":  all Raw Materials and Finished Goods in which any Borrower or any
Subsidiary now has or hereafter acquires any right.

"Lenders":  the meaning set forth in the preamble to this Agreement.

"Lien":  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including the interests of a vendor or lessor
under any conditional sale, capital lease or other title retention arrangement).

"Loan":  the meaning set forth in Section 2.1.

"Loan Documents":  this Agreement and any and all exhibits hereto, the Notes,
any Hedging Agreement, the Security Documents, the MCHI Guaranty and the Orders.

"Loan Parties":  the Borrower and the Guarantors.

"Material Adverse Effect":  a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of the Borrower and its
Subsidiaries taken as a whole, in each case, other than such effects
attributable to the commencement of the Cases or the existence of prepetition
claims and of defaults under such prepetition claims, (b) the validity or
enforceability either of the Orders or any of the Loan Documents, (c) the rights
and remedies of the Lenders, the Administrative Agent and the Administrative
Agent under the Orders and the Loan Documents or (d) timely payment of the
principal of or interest on the Loans, or other amounts payable in connection
therewith.

"Materials of Environmental Concern":  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

"MCHI":  Mississippi Chemical Holdings, Inc., a British Virgin Islands
corporation.

"MCHI Guaranty":  means the Guaranty Agreement dated as of the Closing Date,
from MCHI to the Administrative Agent and the Lenders, as the same may be
supplemented, amended, restated or otherwise modified from time to time and any
agreement entered into in substitution therefor or replacement thereof.

"Minority Banks":  the meaning set forth in Section 11.1(b).

"MissChem Barbados":  MissChem Barbados SRL, a society with restricted liability
formed in Barbados.

"Multiemployer Plan":  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Net Cash Proceeds":  as applicable, (a) with respect to any Disposition by a
Person, cash and cash equivalent proceeds received by or for such Person's
account, net of (i) reasonable direct costs relating to such Disposition,
including reasonable investment banking fees, reasonable legal and accounting
fees and other reasonable fees and expenses, (ii) sale, use or other
transactional taxes and income taxes paid or payable by such Person or any
Person with respect to which such Person files a consolidated return as a direct
result of such Disposition (after giving effect to any available deductions,
credits, carry forwards, carry backs or other items which would reduce any
actual tax payable), provided, however, that Net Cash Proceeds shall not include
any casualty or condemnation proceeds to the extent the Borrower has elected to
use such proceeds to repair, rebuild, or replace the assets subject to such
casualty or condemnation, no Default or Event of Default exists and, to the
extent of proceeds in excess of $5,000,000 with respect to any single casualty
or condemnation event, the Lenders have approved such repair, rebuilding or
replacement.

"Net Income" means, for any Person and with reference to any period, the net
income of such Person and its Subsidiaries for such period determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied, but excluding in any event any items of extraordinary gain
or loss.

"New York UCC":  the Uniform Commercial Code as from time to time in effect in
the State of New York.

"Non-Excluded Taxes":  the meaning set forth in Section 2.12(a).

"Non-U.S. Lender":  the meaning set forth in Section 2.12(d).

"Normalized Trade Creditor" shall mean an Essential Trade Creditor that is a
trade creditor and has executed an agreement (in form and substance satisfactory
to the Administrative Agent) with the Borrower pursuant to which such Essential
Trade Creditor agrees to continue to extend credit and supply goods and/or
services to the Borrower in accordance with industry standards or terms
acceptable to the Administrative Agent and consistent with the assumptions used
in the projections of the Borrower that support feasibility of the Borrower and
that have been approved by the Administrative Agent.

"Note":  the meaning set forth in Section 2.5(e).

"Notice":  the giving of notice by the Administrative Agent to the Borrower and
its counsel (as set forth in Section 11.2) that a Default or an Event of Default
has occurred and is continuing.

"Obligations":  (a) the principal of and interest on the Loans and the Notes,
(b) the Fees and all other present and future, fixed or contingent, obligations
and liabilities (monetary or otherwise) of the Loan Parties to the Lenders and
the Administrative Agent under the Loan Documents, including without limitation,
all costs and expenses payable pursuant to Section 11.5, (c) Hedging Agreement
Obligations and (d) the Cash Management Obligations.

"Obligor":  with respect to any Receivable, the Person primarily obligated to
make payments in respect thereof.

"Orders":  the collective reference to the Interim Order and the Final Order.

"Other Taxes":  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

"Participants":  the meaning set forth in Section 11.6(b).

"PBGC":  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

"Permitted Liens":  Liens permitted to exist under Section 6.1.

"Person":  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

"Petition Date":  the meaning set forth in the Introductory Statement.

"Petty Cash and Payroll Accounts":  local petty cash  accounts and payroll
accounts listed and described as such on Schedule 5.12 hereto or as may be
approved by the Administrative Agent from time to time.

"Plan":  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Pre-Petition Credit Agreement":  that certain Amended and Restated Credit
Agreement dated as of November 15, 2002 by and between the Borrower, the several
lenders from time to time parties thereto, and Harris Trust and Savings Bank, as
administrative agent, as the same has from time to time been modified or
amended.

"Pre-Petition Obligations":  all the debt, obligations and liabilities, fixed or
contingent, of the Borrower and its Subsidiaries to the pre-petition banks or
the pre-petition agent arising or in connection with the Pre-Petition Credit
Agreement or evidenced by the promissory notes issued by the Borrower thereunder
or in connection with the letters of credit issued by the pre-petition banks
thereunder.

"Properties":  all assets and properties of any nature whatsoever, whether real
or personal, tangible or intangible, including without limitation, intellectual
property.

"Purchasing Card Program":  the credit/purchasing card account of the Borrower
with a credit limit not to exceed $50,000 at any one time in the aggregate.

"Purchasing Lender":  the meaning set forth in Section 11.6(c).

"Raw Materials":  materials used or consumed in the manufacturing or production
of goods to be sold by the relevant Loan Party in the ordinary course of
business, but excluding work in progress.

"Receivable":  shall mean an account receivable of the Borrower or any
Subsidiary arising from the sale of goods or the provisions of services in the
ordinary course of business.

"Regulation D":  Regulation D of the Board of Governors of the Federal Reserve
System, comprising Part 204 of Title 12, Code of Federal Regulations, as
amended, and any successor thereto.

"Related Fund":  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

"Reportable Event":  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

"Required Lenders":  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Outstandings.

"Requirement of Law":  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

"Revolving Credit Commitment":  as to any Lender, the obligation of such Lender,
if any, to make a Revolving Loan hereunder in a principal amount not to exceed
the amount set forth under the heading "Revolving Credit Commitment" opposite
such Lender's name on Schedule 1.1, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.  The original
amount of the Revolving Credit Commitment is $22,500,000.

"Revolving Credit Commitment Percentage":  as to any Revolving Credit Lender at
any time, the percentage which such Lender's Revolving Credit Commitment then
constitutes of the aggregate Revolving Credit Commitment (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender's Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Credit Loans then outstanding).

"Revolving Credit Commitment Period":  means the period from and including the
Closing Date to the Termination Date.

"Revolving Credit Lender":  each Lender that has a Revolving Credit Commitment
or is the holder of a Revolving Credit Loan.

"Revolving Credit Loan":  as defined in Section 2.3.

"Revolving Credit Note":  as defined in Section 2.5.

 "Security Documents":  all security documents at any time delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
Obligations.

"Senior Notes":  the Borrower's 7.25% Senior Notes due 2017 in the original
aggregate principal amount of $200,000,000.

"Single Employer Plan":  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

"Subsidiary":  for any Person, any corporation or other entity of which more
than fifty percent (50%) of the outstanding stock or comparable equity interests
having ordinary voting power for the election of the Board of Directors of such
corporation or similar governing body in the case of a non-corporation
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by such Person or by one or more of its
Subsidiaries.

"Supermajority Lenders":  Lenders holding Loans representing at least 66-2/3% of
the aggregate principal amount of the Loans outstanding, or if no Loans are
outstanding, Lenders having Commitments representing at least 66-2/3% of the
aggregate of the Term Loan Commitments and the Total Revolving Loan
Commitments. 

"Superpriority Claim": a claim against the Borrower or any of the Guarantors in
any of the Cases which is an administrative expense claim with the priority
authorized under Section 364(c)(1) of the Bankruptcy Code, with priority over
any or all administrative expenses of the kind specified in Sections 503(b) or
507 of the Bankruptcy Code and over any or all other costs and expenses of the
kind specified in, or ordered pursuant to, Sections 105, 326, 330, 331, 506(c)
or 726 of the Bankruptcy Code. When used with reference to the claim of the
Administrative Agent or the Lenders, in respect of the Obligations, the term
Superpriority Claim shall mean a claim which has priority over all such costs
and expenses. When used with reference to any other party, such party shall have
a Superpriority Claim if its claim is an administrative expense claim having
priority over any administrative expenses of the kind specified in Sections
503(b) or 507 of the Bankruptcy Code or any of such other costs and expenses.

"Supplemental DIP Credit Agreement": the post petition financing currently
provided pursuant to that Supplemental Post-Petition Credit Agreement dated as
of December 15, 2003 among the Borrower, the financial institutions named
therein as investors and DSC Chemicals, L.P. as agent (as the same has been
amended, modified or supplemented prior to the date hereof

"Supplemental Letter":  the Supplemental Letter date June 23, 2004 among the
Borrower, Perry Principals Investments LLC, Citicorp North America, Inc. and
Citigroup Global Markets Inc.

"Term Loan":  as defined in Section 2.1.

"Term Loan Commitment":  as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading "Term Loan Commitment" opposite
such Lender's name on Schedule 1.1, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Term Loan Commitments is $160,000,000.

"Term Loan Facility":  the Term Loan Commitments and the Term Loans made
thereunder.

"Term Loan Lender":  each Lender that has a Term Loan Commitment or is the
holder of a Term Loan.

"Term Loan Percentage":  as to any Term Loan Lender at any time, the percentage
which such Lender's Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender's Term Loan then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

"Term Note":  as defined in Section 2.5.

 "Termination Date":  the earliest to occur of (a) the effective date of a plan
of reorganization in any of the Cases, or (b) December 31, 2004, provided that
if an Approved Plan has been filed on the docket of the Bankruptcy Court at such
date but has not been withdrawn, confirmed or become effective, the Borrower may
(provided that no Default or Event of Default has occurred and is continuing)
extend the December 31, 2004 date until March 31, 2005.  If the Borrower elects
such extension, an extension fee of 1% of the aggregate outstanding Term Loans
and Total Revolving Credit Commitment as of such date shall be payable on
December 31, 2004, and provided further that if an Approved Plan is on file as
of March 31, 2005 but has not been confirmed or become effective, the Borrower
may (provided that no Default or Event of Default has occurred or is continuing)
extend the March 31, 2005 date until June 30, 2005.  If the Borrower elects such
an extension, an extension fee of 1% of the aggregate outstanding Term Loans and
Total Revolving Credit Commitment as of such date shall be payable on March 31,
2005. 

 "Total Outstandings":  at any time the aggregate principal amount of all Loans
outstanding at such time.

"Total Revolving Credit Commitment":  at any time the sum of the Revolving
Credit Commitments of all Revolving Credit Lenders.

"Total Revolving Credit Outstandings":  at any time the aggregate principal
amount of all Revolving Credit Loans outstanding at such time.

"Transferee":  the meaning set forth in Section 11.6(f).

"Trinidad Interest":  (a) the capital stock or other equity interests of the
Borrower or its Subsidiaries in MCHI, MissChem (Barbados) SRL, MissChem Trinidad
Limited, FMCL, and/or any other Person that at any time owns an equity interest
in any of the foregoing, and (b) any interest, direct or indirect, of the
Borrower or its Subsidiaries in any rights or Property of FMCL, and (c) the
equity interests of the Borrower in FMCL LLC.

"United States":  the United States of America.

1.2.             Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  All references herein to Sections, Exhibits and
Schedules shall be deemed references to Sections and subsections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with any covenant set forth in Section 6,
such terms shall be construed in accordance with GAAP as in effect on the date
of this Agreement applied on a basis consistent with the application used in the
Borrower's audited financial statements referred to in Section 5.1(a).

1.3.             Accounting Term.  Any accounting term not otherwise
specifically defined in this Agreement shall have the meaning customarily given
to such term in accordance with generally accepted accounting principles,
consistently applied. Where the character or amount of any asset or liability or
item of income or expense is required to be determined or any consolidation or
other accounting computation is required to be made for the purpose of this
Agreement, it shall be done in accordance with generally accepted accounting
principles, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

SECTION 2
AMOUNT AND TERMS OF COMMITMENT

2.1.             Term Loan Commitments. 

Subject to the terms and conditions hereof, the Term Loan Lenders severally and
not jointly with the other Term Loan Lenders agree to make term loans (each, a
"Term Loan" and collectively with the Revolving Credit Loans, the "Loans") to
the Borrower on the Closing Date in an amount for each Term Loan Lender not to
exceed the amount of the Term Loan Commitment of such Lender.  The Term Loans of
each Term Loan Lender shall mature and, unless earlier accelerated or payable in
accordance with the terms of this Agreement or the Orders, shall be payable in
full on the Termination Date.

2.2.             Procedure for Term Loan Borrowing. 

The Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to 12:00
P.M., New York City time, one Business Day prior to the anticipated Closing
Date) requesting that the Term Loan Lenders make the Term Loans on the Closing
Date.  Upon receipt of such Borrowing Notice, the Administrative Agent shall
promptly notify each Term Loan Lender thereof.  Not later than 12:00 Noon, New
York City time, on the Closing Date each Term Loan Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender. 
The Administrative Agent shall make available to the Borrower the aggregate of
the amounts made available to the Administrative Agent by the Term Loan Lenders,
in like funds as received by the Administrative Agent.

2.3.             Revolving Credit Commitments.

Subject to the terms and conditions hereof, the Revolving Credit Lenders,
severally and not jointly with the other Revolving Credit Lenders, agree to make
revolving credit loans (each, a "Revolving Loan" and, collectively, the
"Revolving Credit Loans") to the Borrower from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding which does not exceed the amount of such Lender's Revolving Credit
Commitment Percentage of the Borrowing Base, as at the date such Loan is to be
made.  During the Revolving Credit Commitment Period, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in the accordance with the terms and
conditions hereof.

2.4.             Procedure for Revolving Credit Borrowing. 

The Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 1:00 P.M., New York City
time on the same Business Day of the requested Borrowing Date, specifying the
amount to be borrowed, and the requested Borrowing Date.  Each Borrowing under
the Revolving Credit Commitments shall be in an amount equal to $1,000,000 and
additional increments of $100,000 (or, if the then Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount).  Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly (and in
any event not later than 2:00 P.M., New York City time, on the date such notice
is received), notify each Revolving Credit Lender thereof.  Each Revolving
Credit Lender will make the amount of its Revolving Credit Commitment Percentage
of each Borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 3:00 P.M., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such Borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of the Funding Office with the aggregate of the amounts made available
to the Administrative Agent by the Revolving Credit Lenders and in like funds as
received by the Administrative Agent.

2.5.             Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of 
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 7) and (ii) the
principal amount of each Term Loan of such Term Loan Lender on the Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 7).

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)   The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(d), and shall record in the Register, with
separate sub-accounts for each Lender, (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any payment received by the
Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

(d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.5(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(e)   The Borrower agrees that, upon request by any Lender to the Administrative
Agent notified to the Borrower, the Borrower will execute and deliver to such
Lender a promissory note of the Borrower evidencing any Term Loans or Revolving
Credit Loans, as the case may be, of such Lender, substantially in the form of
Exhibit A-1 and A-2, respectively (a "Term Note" or "Revolving Credit Note",
respectively and, collectively, a "Note") with appropriate insertions as to date
and principal amount; provided, that delivery of Notes shall not be a condition
precedent to the occurrence of the Closing Date or the making of the Loans on
the Closing Date.  Each Lender is hereby authorized to record the date and
amount of each Loan made by such Lender and the date and amount of each payment
or prepayment of principal thereof, on the schedule (or any continuation of the
schedule) annexed to and constituting a part of each of its Notes, and any such
recordation shall, to the extent permitted by applicable law, constitute prima
facie evidence of the accuracy of the information so recorded, provided that the
failure to make any such recordation (or any error therein) shall not affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower in accordance with the terms of this Agreement.

2.6.             Interest Rates and Payment Dates; Computation of Interest and
Fees.  (a)  Each Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate plus the Applicable
Margin.

(b)   Notwithstanding the foregoing, at any time after the occurrence and during
the continuance of an Event of Default, the Loans shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to paragraph (a) of this Section plus 2.00%.

(c)   Interest accruing pursuant to this Section 2.6(a) shall be payable in
arrears on the first day of each calendar month for interest accrued in the
previous month, the Termination Date and the date that the Loans become due and
payable in accordance with Section 7 hereof; provided that interest accruing
pursuant to paragraph (b) of this Section shall be payable from time to time on
demand.

(d)   Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of the
Citibank Base Rate, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.  Any
change in the interest rate on a Loan resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower of the effective date and the amount of each such change in
interest rate.

(e)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.

(f)   In addition to the interest otherwise provided for in paragraphs (a) and
(b) of this Section, the Loans shall bear additional interest for each day on
which they are outstanding at a rate per annum equal to 5.15%.  Accrued interest
under this paragraph shall be payable in arrears on the earliest to occur of (i)
the date the Loans become due and payable in accordance with Section 7 and (ii)
the Termination Date.

2.7.             Optional Termination or Reduction of Revolving Credit
Commitment.  Upon not less than three Business Days' prior written notice to the
Administrative Agent, the Borrower may at any time, without premium or penalty,
in whole permanently terminate, or from time to time in part permanently reduce,
the Total Revolving Credit Commitment; provided that no such termination or
reduction of the Total Revolving Credit Commitment shall be permitted if, after
giving effect thereto and to any prepayments of the Loans related to such Total
Revolving Credit Commitment reduction, the Total Revolving Credit Outstandings
at such time would exceed either (i) the Total Revolving Credit Commitment or
(ii) the Borrowing Base.  Each such partial reduction of the Total Revolving
Credit Commitment shall be in the principal amount of $1,000,000 or a whole
multiple thereof.  Simultaneously with any termination or reduction of the Total
Revolving Credit Commitment, the Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender the Commitment Fee accrued on
the amount of the Revolving Credit Commitment of such Revolving Credit Lender so
terminated or reduced through the date thereof.  Any reduction of the Total
Revolving Credit Commitment pursuant to this Section 2.7 shall be applied pro
rata in accordance with each Lender's Revolving Credit Commitment Percentage to
reduce the Revolving Credit Commitment of each such Lender.

2.8.             Optional Prepayment of Loans.  The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, (except as otherwise noted herein) upon irrevocable notice to the
Administrative Agent prior to 12:00 P.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment. 
Upon receipt of any such notice of prepayment the Administrative Agent shall
notify each relevant Lender thereof on the date of receipt of such notice.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof.

2.9.             Mandatory Prepayment .  (a)  If on any date prior to the
termination of the Revolving Credit Commitment, the Total Revolving Credit
Outstandings as of such date exceed (i) the Total Revolving Credit Commitment or
(ii) the Borrowing Base, the Borrower, without notice or demand, shall
immediately apply an amount (without duplication) equal to any such excess to
the prepayment in full of any outstanding Revolving Credit Loans.

(b)   In the event of any Disposition (whether voluntary or involuntary) outside
the ordinary course of business of any Property of the Borrower or any of its
Subsidiaries (including the Disposition of the Trinidad Interests or any part
thereof) occurring prior to the Termination Date that results in Net Cash
Proceeds in excess of $1,000,000 in the aggregate, (x) the Borrower shall
promptly notify the Administrative Agent of such proposed Disposition or receipt
of proceeds of such Disposition (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Subsidiary in respect thereof)
and (y) promptly upon receipt by the Borrower or such Subsidiary of the Net Cash
Proceeds of such Disposition, the Borrower shall deliver all of such Net Cash
Proceeds in excess of $1,000,000 in the aggregate to the Administrative Agent
for application to the then outstanding Loans.  Nothing herein contained shall
impair or otherwise affect the prohibitions against the Disposition of Property
contained herein and in the Loan Documents or any requirement that the
Bankruptcy Court approve such Disposition. Any proceeds of a Disposition in this
Section 2.9(b) designated to pay actual taxes payable and costs of such
Disposition shall be held by the Administrative Agent in escrow until applied to
such taxes and costs.

(c)   Prior to the earlier of the Termination Date or the date upon which the
Loans hereunder become due and payable in accordance with Section 7, all
proceeds of the Inventory and proceeds of the Receivables of the Borrower and
the Guarantors and all Cash Collateral generated in the ordinary course of the
Borrower's and the Guarantors' businesses (other than the amounts subject to
Section 2.9(b) hereof) shall be deposited in the Collection Account and
transferred on a daily basis to the Concentration Account and applied daily as
follows: (i) first, to the payment of actual, necessary expenses of the type set
forth in the Budget (subject to variations from the Budget permitted herein);
(ii) second, to the costs, fees and expenses of the Administrative Agent
(including without limitation the fees and expenses of its counsel and other
professionals and previous employed or retained by the Administrative Agent) to
the extent not contained in the Budget; (iii) third, to the repayment of all
Revolving Loans hereunder until all Revolving Loans shall be fully paid; and
(iv) fourth, to be held by the Administrative Agent in the Concentration Account
until release or applied; and fifth, as the Orders shall provide it if then in
effect and otherwise as shall be determined by the Bankruptcy Court.   The
Administrative Agent shall make the application provided for by clauses (ii) and
(iii) above once each Business Day automatically after 2:00 P.M. (New York City
time) on such day.

(d)   Amounts to be applied in connection with prepayments made pursuant to
paragraph (b) of this Section 2.9 shall be applied, first, to the prepayment of
the Term Loans and, second, to reduce permanently the Total Revolving Credit
Loans.

(e)   Any reduction of the Revolving Credit Commitments shall be accompanied by
prepayment of the Revolving Credit Loans to the extent, if any, that the Total
Revolving Credit Outstandings exceeds the amount of the Total Revolving Credit
Commitments as so reduced.

2.10.          Pro Rata Treatment, Etc.   (a)  Each borrowing by the Borrower
from the Lenders hereunder, all payments and prepayments of principal and
interest in respect of the Loans (except as provided in Section 2.12) and all
payments of Commitment Fees shall be made pro rata among the Lenders in
accordance with their respective Revolving Credit Commitment Percentages or Term
Loan Percentages, as the case may be, of the relevant Lenders. 

(b)   All payments by the Borrower hereunder and under the Notes shall be made
in Dollars in immediately available funds at the Funding Office by 2:00 P.M.,
New York City time, on the date on which such payment shall be due, provided
that if any payment hereunder would become due and payable on a day other than a
Business Day such payment shall become due and payable on the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  Interest in
respect of any Loan hereunder shall accrue from and including the date of such
Loan to but excluding the date on which such Loan is paid in full.

(c)   Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the Federal Funds Effective Rate, for the period until such Lender
makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender's share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower, such recovery to be without prejudice to
the rights of the Borrower against any such Lender.

(d)   Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

2.11.          Requirements of Law.  (a)  If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case, made subsequent to the date hereof:

> (i)                  shall subject any Lender to any tax of any kind
> whatsoever with respect to this Agreement or change the basis of taxation of
> payments to such Lender in respect thereof (except for Non-Excluded Taxes or
> Excluded Taxes covered by Section 2.12 and changes in the rate of tax on the
> overall net income of such Lender); or
> 
> (ii)                shall impose on such Lender any other condition;

and (A) the result of any of the foregoing is to increase the cost to such
Lender, by an amount that such Lender deems to be material, of making,
continuing or maintaining Loans or to reduce any amount receivable hereunder in
respect thereof, and (B) such Lender is generally charging such costs to other
borrowers under debtor in possession financing facilities, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b)   If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, and provided that such Lender
is generally charging such costs to other borrowers under debtor in possession
financing facilities, then from time to time, after submission by such Lender to
the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c)   A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender's intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 days period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

2.12.          Taxes.  (a)  All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings ("Non-Excluded Taxes") or Other Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Excluded Taxes.  "Excluded Taxes" are any Taxes (i) that are attributable
to such Lender's failure to comply with the requirements of paragraph (d) or (e)
of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender's assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph, or
(iii) net income taxes, gross receipt taxes (imposed in lieu of net income
taxes) and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d)    Each Lender (or Transferee) that is not a "U.S. Person" as defined in
Section 7701(a)(30) of the Code  (a "Non‑U.S. Lender") shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non‑U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of "portfolio interest", a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non‑U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents. 
Such forms shall be delivered by each Non‑U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  In
addition, each Non‑U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non‑U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non‑U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non‑U.S. Lender is not
legally able to deliver.

(e)   If the Administrative Agent or any Lender determines, in its good faith
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.12, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.12 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(f)   The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.13.          Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.11 or 2.12(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.11 or 2.12(a).

2.14.          Fees.  (a)  The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender, a commitment fee (the
"Commitment Fee") for the period commencing on the Closing Date to the
Termination Date at the rate of 0.50% per annum on the average daily Available
Revolving Credit Commitments.  Such Commitment Fee, to the extent then accrued,
shall be payable (i) monthly, in arrears, on the first day of each calendar
month for fees accrued in the previous month, (ii) upon any reduction or
termination, in whole or in part, of the Total Revolving Credit Commitment and
(iii) on the Termination Date.

(b)   The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

(c)   The Borrower agrees to pay on the Closing Date, (i) CGMI an upfront fee of
$1,937,500 for its own account; and (ii) Perry an upfront fee of $1,712,500 for
its own account.

(d)  If the Borrower elects to extend the Termination Date in accordance with
the provisions of the definition thereof, an extension fee of 1% of the
aggregate of (i) the Term Loans outstanding as of such date, and (ii) the Total
Revolving Credit Commitments as of such date shall be payable on each such
extension date.  Such extension fee shall be paid to the Administrative Agent
for the account of the Lenders.

2.15.          Nature of Fees.  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (for the respective
accounts of the Administrative Agent, the Joint Lead Arrangers and the Lenders),
as provided herein.  Once paid, none of the Fees shall be refundable under any
circumstances.

2.16.          Priority and Liens.  (a)  The Loan Parties hereby covenant,
represent and warrant that, upon entry of the Interim Order (and the Final
Order), the Obligations of the Loan Parties hereunder and under the other Loan
Documents and the Orders, (i) pursuant to Section 364(c)(1) of the Bankruptcy
Code shall be entitled to joint and several Superpriority Claim status in the
Cases, (ii) pursuant to Section 364(c)(2) of the Bankruptcy Code shall be
secured by a perfected first priority lien on all property of the Debtors that
is subject to the Released Liens and on all other property that is not subject
to valid, perfected and non-avoidable liens as of the Closing Date, (iii)
pursuant to Section 364(c)(3) of the Bankruptcy Code shall be secured by a
perfected junior lien on all property of the Debtors that is subject to valid,
perfected and non-avoidable liens in existence at the time of the commencement
of the Cases or to valid liens in existence at the time of such commencement
that are perfected subsequent to such commencement as permitted by Section
546(b) of the Bankruptcy Code (other than property that is subject to the
Released Liens and which property will be covered under the liens granted to the
Administrative Agent and the Lenders under paragraph (ii) above), and (iv)
pursuant to Section 364(d)(1) of the Bankruptcy Code shall be secured by a
perfected first priority, senior priming lien on all of the property of the
Debtors that is subject to existing liens that are junior to the Released Liens,
all of which existing liens (the "Primed Liens") shall be primed by and made
subject and subordinate to the perfected first priority senior liens to be
granted to the Administrative Agent and the Lenders, which senior priming liens
in favor of the Administrative Agent and the Lenders shall also prime any liens
granted after the commencement of the Cases to provide adequate protection in
respect of any Permitted Liens but shall not prime liens, if any, to which the
Primed Liens were subject at the time of the commencement of the Cases, subject
and subordinate in each case with respect to subclauses (i) through (iv) above,
only to the Permitted Liens and the fees and expenses subject to the
Administrative Expense Carve-Out and the payments subject to the Employee Plans
Carve-Out.

(b)   As to all Collateral, including without limitation, all cash, Cash
Equivalents and real property the title to which is held by any Loan Party, or
the possession of which is held by any Loan Party in the form of a leasehold
interest, such Loan Party hereby assigns and conveys as security, grants a
security interest in, hypothecates, mortgages, pledges and sets over unto the
Administrative Agent all of the right, title and interest of the Borrower and
such Guarantor in all of such Collateral, including without limitation, all
cash, Cash Equivalents and owned real property and in all such leasehold
interests, together in each case with all of the right, title and interest of
the Borrower and such Guarantor in and to all buildings, improvements, and
fixtures related thereto, any lease or sublease thereof, all general intangibles
relating thereto and all proceeds thereof.  The Borrower and each Guarantor
acknowledge that, pursuant to the Orders, the Liens granted in favor of the
Administrative Agent (on behalf of the Lenders) in all of the Collateral shall
be perfected without the recordation of any Uniform Commercial Code financing
statements, notices of Lien or other instruments of mortgage or assignment.  The
Borrower and each Guarantor further agree that (a) the Administrative Agent
shall have the rights and remedies set forth in Section 10 in respect of the
Collateral and (b) if requested by the Administrative Agent, the Borrower and
each of the Guarantors shall enter into separate security agreements, pledge
agreements and fee and leasehold mortgages with respect to such Collateral on
terms reasonably satisfactory to the Administrative Agent.

2.17.          Payment of Obligations.  Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents, the Lenders shall be entitled to immediate payment
of such Obligations without further application to or order of the Bankruptcy
Court.

2.18.          No Discharge; Survival of Claims.  The Borrower and each
Guarantor agrees that to the extent its Obligations hereunder are not satisfied
in full, (a) its Obligations arising hereunder shall not be discharged by the
entry of a Confirmation Order (and each Loan Party, pursuant to Section
1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and (b) the
Superpriority Claim granted to the Administrative Agent and the Lenders pursuant
to the Orders and described in Section 2.16 and the Liens granted to the
Administrative Agent pursuant to the Orders and described in Section 2.16 shall
not be affected in any manner by the entry of a Confirmation Order.

SECTION 3
REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the Loans hereunder, the Borrower and
each of the Guarantors jointly and severally represent and warrant as follows:

3.1.             Organization and Qualification; Non-Contravention.  Each
domestic Group Member (a) is duly organized, validly existing and in good
standing under the laws of the state of its incorporation, has full and adequate
corporate power to carry on its business as now conducted, is duly licensed or
qualified in all jurisdictions wherein the nature of its activities requires
such licensing or qualifying, except where the failure to be so licensed or
qualified would not have a Material Adverse Effect, and (b) subject to the entry
by the Bankruptcy Court of the Interim Order (or the Final Order, as
applicable), has full right, power and authority and has taken all necessary
corporate action (including the consent of shareholders if required) to enter
into this Agreement and the other Loan Documents to which it is a party, to make
the borrowings herein provided for, to execute and issue its Notes in evidence
thereof, and to perform each and all of the matters and things herein and
therein provided for.

3.2.             No Default.  Each Loan Party is in full compliance with all of
the terms and conditions of this Agreement, and no Default or Event of Default
is existing under this Agreement, the Orders or any of the Loan Documents.

3.3.             Statements Made.  The written statements, which have been made
by any Loan Party to any of the Lenders (solely in their capacity as a Lender
hereunder) or to the Bankruptcy Court in connection with any Loan Document, and
any information, exhibit or report delivered pursuant hereto or thereto, taken
as a whole and in light of the circumstances in which made and when made,
contain no untrue statement of a material fact and do not omit to state a
material fact necessary to make such statements not misleading in any case.

3.4.             Financial Statements.  The Borrower has furnished the
Administrative Agent and the Lenders with copies of (i) the annual audit report
as of June 30, 2003 and the accompanying financial statements of the Borrower
and its Subsidiaries and (ii) unaudited financial statements of the Borrower and
its Subsidiaries as of, and for the interim period ending March 31, 2004.  All
such financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at such dates and the results
of their operations for the fiscal periods ended on such dates all in accordance
with GAAP (except for the omission of footnotes and subject to normal year-end
audit adjustments with respect to such unaudited statements, applied on a
consistent basis, except as otherwise noted therein.  The Borrower and its
Subsidiaries have no material contingent liabilities other than as indicated on
said financial statements.

3.5.             Subsidiaries.  Except as disclosed to the Administrative Agent
and the Lenders by the Borrower in writing from time to time after the Closing
Date, (a) Schedule 3.5 sets forth the name, location of chief executive office
or sole place of business, location of Inventory and Equipment (as each such
term is defined in the New York UCC) and jurisdiction of incorporation of each
Subsidiary.  Each Subsidiary is duly organized and validly existing under the
laws of the state or country of its incorporation or formation, has full and
adequate corporate power and authority to carry on its business as now
conducted, and is duly licensed or qualified to do business in all jurisdictions
wherein the nature of its activities requires such licensing or qualification,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect.

3.6.             Debt and Security Interests.  The Borrower and its Subsidiaries
have no Debt except Debt permitted by Section 6.2 hereof, and there are no Liens
on any of the assets or Property of the Borrower or any Subsidiary except for
those permitted by Section 6.1 hereof.

3.7.             Approvals.  Except for the entry of the Interim Order (or the
Final Order as applicable), no authorization, consent, license exemption or
filing or registration with any governmental agency or instrumentality is or
will be necessary for the valid execution, delivery or performance by each Loan
Party of the Loan Documents to which it is a party, or for the legality,
validity or enforceability hereof or thereof.

3.8.             The Order.  As of the date of the making of any Extension of
Credit hereunder, the Interim Order or the Final Order, as applicable, has been
entered and has not been stayed, amended, vacated, reversed, rescinded or
otherwise modified in any respect (except in accordance with the terms hereof).

3.9.             Environmental Matters; Hazardous Material.  Except as in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect:

(a)   the Properties of any Group Member do not contain any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute a violation of, or could give rise to any material liability under,
any Environmental Law;

(b)   no Group Member has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters arising under or compliance with Environmental
Laws with regard to any of the Properties or the business operated by any Group
Member (the "Business") which could reasonably be expected to have a Material
Adverse Effect, nor does any Group Member have knowledge or reason to believe
that any such notice will reasonably be expected to be received or is being
threatened;

(c)   Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
would reasonably be expected to give rise to any material liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that would reasonably be expected to give rise
to any material liability under, any applicable Environmental Law;

(d)   except as disclosed on Schedule 3.9, no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Group Member, threatened, under any Environmental Law to which any Group Member
is or, to the knowledge of any Group Member, will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders outstanding
under any Environmental Law with respect to the Properties or the Business;

(e)   there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that would reasonably be expected to give rise to any material liability
under Environmental Laws;

(f)   the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance where the failure to be in
compliance could reasonably be expected to have a Material Adverse Effect, with
all applicable Environmental Laws, and there is no Material of Environmental
Concern at, under or about the Properties or violation of any Environmental Laws
with respect to the Properties or the Business where the failure to be in
compliance could reasonably be expected to have a Material Adverse Effect; and

(g)   no Group Member has contractually assumed or, to the knowledge of any
Group Member, assumed by operation of law any liability of any other Person
under Environmental Laws.

3.10.          Litigation.  Except as disclosed on Schedule 3.10, there is no
litigation, labor controversy, governmental proceeding or investigation pending,
nor to the knowledge of the Borrower threatened, against any Group Member which
could reasonably be expected to have a Material Adverse Effect.

3.11.          Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for "buying" or "carrying"
any "margin stock" within the respective meanings of each of the quoted terms
under Regulation U or X as now and from time to time hereafter in effect or for
any purpose that violates the provisions of the Regulations of the Board of
Governors. 

3.12.          Compliance with Law.  Neither the Borrower nor any Subsidiary is
in violation of any law, statute, regulation, ordinance, judgment, order or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

3.13.          Taxes.  Except as disclosed on Schedule 3.13, the Borrower and
its Subsidiaries have filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and have paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority.  To the knowledge of the
Borrower and its Subsidiaries except as set forth on Schedule 3.10, no claim is
being asserted, with respect to any such material tax, fee or other charge.

3.14.          ERISA.  The Borrower and its Subsidiaries are in compliance in
all material respects with ERISA to the extent applicable to it and neither the
Borrower nor any Subsidiary has received any notice to the contrary from the
PBGC or any other governmental entity or agency. No steps have been taken to
terminate any Plan, and no contribution failure has occurred with respect to any
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. Except for
the commencement of the Cases, no condition exists or event or transaction has
occurred with respect to any Plan which might result in the incurrence by the
Borrower or any Subsidiary of any material liability, fine or penalty.

3.15.          Enforceability.  This Agreement and the other Loan Documents to
which the Loan Parties are a party are the legal, valid and binding agreements
of each Loan Party, enforceable against them in accordance with its terms and
the Orders.

3.16.          Investment Company Act; Public Utility Holding Company Act; Other
Regulations.  No Loan Party is an "investment company", or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended or a "subsidiary company" of a "holding
company," or an "affiliate" of a "holding company" or a "subsidiary" of a
"holding company," within the meaning of the Public Utility Holding Company Act
of 1935, as amended.  No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Debt.

3.17.          Restrictive Agreements.  Except for contractual restrictions on
the ability of the Borrower's Subsidiaries to pledge their equity interests in
Houston Ammonia Terminal, L.P. and/or the Trinidad Interests, no Group Member is
a party to any contract or agreement, or subject to any charge or other
corporate restriction, which affects its ability to execute, deliver and perform
the Loan Documents to which it is a party and repay its indebtedness,
obligations and liabilities under the Loan Documents or which could reasonably
be expected to have a Material Adverse Effect.

3.18.          No Default Under Other Agreements.  Except for defaults arising
from the filing of the Cases, no Group Member is in default with respect to any
note, indenture, loan agreement, mortgage, lease, deed, or other agreement to
which it is a party or by which it or its Property is bound, which default could
reasonably be expected to have a Material Adverse Effect.

3.19.          Material Adverse Effect.  Since the Closing Date, there has not
occurred, or become known, any event or condition that has had, or could
reasonably be expected to have, a Material Adverse Effect.

SECTION 4
CONDITIONS PRECEDENT

4.1.             Conditions to Initial Extension of Credit.  The obligation of
each Lender to make or participate in the initial Extension of Credit is subject
to the satisfaction, immediately prior to or currently with the making of such
Extension of Credit, of the following conditions precedent:

(a)   Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each Loan
Party, with a counterpart for each Lender and (ii) the MCHI Guaranty (to be held
in escrow pending receipt of Ex-Im Bank consent as contemplated by Section 5.15)
executed and delivered by a duly authorized officer of MCHI, with a counterpart
for each Lender; and (iii) any other Loan Documents required to be delivered by
the Closing Date, in each case executed and delivered by a duly authorized
officer of the relevant Loan Party.

(b)   Corporate Documents and Proceedings.  The Borrower shall have delivered to
the Administrative Agent for the benefit of the Lenders: (a) copies, certified
as true, correct and complete by the Secretary or Assistant Secretary of the
Borrower and each Guarantor, of resolutions regarding the transactions
contemplated by this Agreement, duly adopted by the Board of Directors (or
equivalent body) of the Borrower and each Guarantor and satisfactory in form and
substance to the Administrative Agent; (b) an incumbency and signature
certificate for the Borrower and each Guarantor satisfactory in form and
substance to the Administrative Agent; (c) copies (executed or certified, as may
be appropriate) of all legal documents or proceedings taken in connection with
the execution and delivery of this Agreement and the other Loan Documents to the
extent the Administrative Agent may reasonably request; and (d) a Borrowing Base
Report showing the calculation of the Borrowing Base as of the Friday
immediately preceding the Closing Date.

(c)   Interim Order.  The Interim Order in the form of Exhibit G hereto shall
have been entered after notice given and a hearing conducted in accordance with
Bankruptcy Rule 4001(c) by the Bankruptcy Court and shall be in full force and
effect and shall not have been amended, modified, stayed, vacated, reversed or
rescinded in any respect.

(d)   Budget.  Receipt by the Administrative Agent of the Budget, in form and
substance reasonably satisfactory to the Lenders.

(e)   Payment of Fees.  The Administrative Agent shall have received all fees
and other amounts then due and payable to it and to the Joint Lead Arrangers in
connection with the execution and delivery of this Agreement and the
transactions contemplated hereby.

(f)   Insurance.  The Administrative Agent shall have received evidence of
insurance required by Section 5.3 hereof.

(g)   Trustee.  No trustee, or other disinterested person with expended powers
pursuant to Section 1104(c) of the Bankruptcy Code, shall have been appointed or
designated with respect to any Debtor or its respective business or Properties,
including, without limitation the Collateral, no order shall be entered
appointing such a trustee or other disinterested person and no motion shall be
pending seeking such relief.

(h)   Costs and Expenses.  The Borrower shall have paid the reasonable costs and
expenses (including the reasonable fees and expenses of Simpson Thacher &
Bartlett LLP, Simpson Thacher & Bartlett LLP's local counsel and all collateral
review and audit fees incurred by the Administrative Agent) incurred by the
Lenders and the Administrative Agent in connection with this Agreement and the
transaction contemplated hereby for which the Borrower has received an invoice.

(i)   Legal Opinion.  The Administrative Agent shall have received the legal
opinion of Phelps Dunbar LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders and otherwise substantially in the form of
Exhibit C hereto, such legal opinion to cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

4.2.             Conditions to Each Extension of Credit.  The obligation of the
Lenders to make each Extension of Credit, including the initial Extension of
Credit, is subject to the following conditions precedent:

(a)   Representations and Warranties.  Each of the representations and
warranties set forth in Section 3 hereof shall be and remain true and correct as
of said time, except that the representations and warranties made under Section
3.4 shall be deemed to refer to the most recent financial statements furnished
to the Lenders pursuant to Section 5.1 hereof.

(b)   No Default or Event of Default.  The Borrower shall be in full compliance
with all of the terms and conditions hereof, and no Default or Event of Default
shall have occurred and be continuing on such Borrowing Date or after giving
effect to such Extensions of Credit on such Borrowing Date.

(c)   Bankruptcy Court Approval.  The Interim Order shall be in full force and
effect and shall not have been stayed, reversed, vacated, rescinded, modified or
amended in any respect; provided that at the time of the making of any Loan the
aggregate amount of either of which, when added to the sum of the principal
amount of all Loans then outstanding would exceed the amount authorized by the
Interim Order (collectively, the "Additional Credit"), the Administrative Agent
and each of the Lenders shall have received a certified copy of the Final Order
which, in any event, shall have been entered by the Bankruptcy Court no later
than August 15, 2004 and at the time of the extension of any Additional Credit
the Final Order shall be in full force and effect, and shall not have been
vacated, stayed, reversed, modified or amended in any respect without the prior
written consent of the Administrative Agent, the Required Lenders; and if either
the Interim Order or the Final Order is the subject of a pending appeal in any
respect, none of the making of such Extensions of Credit, the grant of Liens and
Superpriority Claims pursuant to Section 2.16 or the performance by the Borrower
or any Guarantor of any of their respective obligations under any of the Loan
Documents shall be the subject of a presently effective stay pending appeal.

(d)   Payment of Fees.  The Borrower shall have paid to the Administrative
Agent, the Joint Lead Arrangers and the Lenders the then unpaid balance of all
accrued and unpaid Fees, expenses and other amounts then due and payable under
and pursuant to this Agreement or the Interim Order (or the Final Order, as
applicable).

(e)   Borrowing Base Report.  The Administrative Agent shall have received the
timely delivery of the most recent Borrowing Base Report (dated no more than
seven (7) days prior to the making of a Loan) required to be delivered
hereunder.

(f)   Cash Management Order.  With respect to any Extension of Credit after July
31, 2004, a cash management order, which order shall include procedures
requiring all proceeds of Collateral and all revenues, income and cash flow of
the Borrower and the Guarantors to be deposited in a Collection Account or such
other arrangement as is acceptable to the Administrative Agent such that, except
with respect to the Petty Cash and Payroll Accounts, the Administrative Agent
attains exclusive dominion and control over such accounts and proceeds of
collection deposited therein, shall have been entered by the Bankruptcy Court
and shall be in full force and effect and shall not have been amended, modified,
stayed, vacated, reversed or rescinded in any respect.

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder or a release of cash held in the Concentration
Account shall be deemed to be a representation and warranty by the Borrower that
the conditions specified in this Section 4.2 have been satisfied or waived at
that time.

SECTION 5
AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby agrees that, so long as the Commitments remain
in effect, or any Extension of Credit remains outstanding and unpaid or other
amount is owing to any Lender or the Administrative Agent hereunder or under any
other Loan Document, such Loan Party shall and shall cause each of its
Subsidiaries to:

5.1.             Financial Statements, Etc. Maintain a system of accounting in
accordance with sound accounting practice and deliver promptly to the
Administrative Agent, and each Lender such information regarding the business
and financial condition of the Borrower and its Subsidiaries as may be
reasonably requested by the Administrative Agent from time to time and, without
any request, deliver to the Administrative Agent and each Lender:

(a)   as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audit report for such year and
accompanying financial statements, including consolidated balance sheets and
statements of income for the Borrower and its Subsidiaries showing in
comparative form the figures for the previous fiscal year of the Borrower, all
in reasonable detail, prepared and certified by KPMG, LLP or other independent
public accountants of nationally recognized standing selected by the Borrower
and reasonably satisfactory to the Administrative Agent and copies of unaudited
consolidating balance sheets and statements of income for the Borrower and its
Subsidiaries;

(b)   as soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the Borrower,
a copy of consolidated and consolidating balance sheets and income statements
and consolidated cash flows statements for the Borrower and its Subsidiaries for
such quarterly period and the year to date and for the corresponding periods of
the preceding fiscal year, all in reasonable detail, prepared by the Borrower
and certified by the chief financial officer of the Borrower;

(c)   as soon as available and in any event not later than 15 days after the end
of each month, a copy of consolidated and consolidating balance sheets and
income statements and consolidated cash flow statements for the Borrower and its
Subsidiaries for such month and the year to date and for the corresponding
periods of the preceding fiscal year, all in reasonable detail, prepared by the
Borrower and certified by the chief financial officer of the Borrower;

(d)   together with the financial statements delivered pursuant to Sections
5.1(a), (b) and (c), a Compliance Certificate in the form of Exhibit D, prepared
and signed by the president or chief financial officer of the Borrower;

(e)   promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the Securities and Exchange Commission or any governmental agency
substituted therefor, or any national securities exchange, including copies of
the Borrower's Form 10-K annual report, including financial statements audited
by KPMG, LLP or other independent public accountants of nationally recognized
standing selected by the Borrower and reasonably satisfactory to the Required
Lenders, its form 10-Q quarterly report to the Securities and Exchange
Commission and any Form 8-K filed by the Borrower with the Securities and
Exchange Commission;

(f)   promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g)   as soon as available, but in any event by Wednesday of each week,
commencing with the week following the Closing Date, a Borrowing Base Report
setting forth the computation of the Borrowing Base as of the last Business Day
of the preceding week, together with such other information as such certificate
requires, certified as correct by the chief financial officer of the Borrower
(it being agreed that the Borrower may elect to deliver a Borrowing Base Report
more frequently than required by this Section 5.1(g));

(h)   as soon as available, and in any event within fifteen days after the end
of each month, commencing with the month ending June 30, 2004, an accounts
receivable and accounts payable aging, an accounts receivable concentration and
reconciliation report, an inventory report (broken down by category),
information as to the amount of accrued and pending applications for
professional fees as of the end of such month which would form part of the
Administrative Expense Carve-Out, and such other information and reports as the
Administrative Agent may reasonably request, each as of the close of such period
and in reasonable detail prepared by the Borrower and certified to by the Chief
Financial Officer of the Borrower;

(i)   as soon as available and in any event within fifteen days after the end of
each month, commencing with the month ending July 31, 2004, a report (the
"Budget Report") in such form (i) showing the actual receipts and disbursements
of the Borrower and its Subsidiaries during the immediately preceding month, and
(ii) comparing the actual receipts and disbursements for the Borrower and its
Subsidiaries to the receipts and disbursements shown in the Budget both for the
month covered by such Budget Report and on a cumulative basis for the period
from the Closing Date to the date of the Budget Report in each of the categories
set forth in the Budget, each Budget Report to be in form and substance
reasonably satisfactory to the Administrative Agent and certified by the chief
financial officer of the Borrower;

(j)   to the extent not otherwise provided directly to the Administrative Agent
by the Bankruptcy Court, furnish to the Administrative Agent or its counsel
promptly after the same is available, copies of all pleadings, motions,
applications, judicial information, financial information and other documents
filed by or on behalf of the Borrower or any of the Guarantors with the
Bankruptcy Court in the Chapter 11 Cases, or distributed by or on behalf of the
Borrower or any of the Guarantors to any official committee appointed in the
Chapter 11 Cases; and

(k)    (to be delivered to the Administrative Agent only), promptly upon
receiving the same, copies of all written offers which the Borrower should
reasonably expect to be of interest to the Lenders and agreements regarding the
sale or recapitalization of the Borrower or any part of the Borrower's business.

All such financial statements delivered pursuant to Sections 5.1(a), (b) and (c)
shall be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

5.2.             Compliance with Laws, etc.  Comply in all material respects
with all applicable laws, rules, regulations and orders, including Environmental
Laws, such compliance to include (without limitation) the maintenance and
preservation of its corporate or partnership existence and qualification as a
foreign corporation or partnership.

5.3.             Maintenance of Property; Insurance.  Keep and maintain all of
its Properties necessary or useful in its business in good condition and make
all necessary renewals, replacements, additions, betterments and improvements
thereto; provided, however, that nothing in this Section shall prevent the
Borrower or any Subsidiary from discontinuing the operating and maintenance of
any of its properties if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its business and not disadvantageous in
any material respect to the Lenders.  Maintain with insurers recognized as
financially sound and reputable by prudent business persons insurance policies
in such forms and amounts and against such risks (but including in any event
public liability, product liability and business interruption) as are
customarily insured against by companies engaged in the same or a similar
business. Make the Administrative Agent co-insured and loss payee under all such
policies.  The Borrower shall provide the Administrative Agent with evidence of
insurance maintained by it upon the Administrative Agent's request.

5.4.             Inspection.  Permit and cause each Subsidiary to, permit the
Administrative Agent, by its representatives, to inspect any of the Properties,
corporate books and financial records of the Borrower, and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and its Subsidiaries and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with, and to be advised as to the
same by, its officers at such reasonable times and reasonable intervals as the
Required Lenders may reasonably request. The Borrower shall pay the reasonable
costs and expenses of the Administrative Agent in connection with any inspection
of the Borrower's and its Subsidiaries' books and records.

5.5.             Notice of Suit or Adverse Change in Business or Default.  As
soon as possible, and in any event within five days after the Borrower or any
Subsidiary learns of the following, give written notice to the Administrative
Agent and the Lenders, of:

(a)   any material proceedings being instituted by or against the Borrower or
any Subsidiary in any federal, state, local or foreign court or before any
commission or other regulatory body (federal, state, local or foreign);

(b)   any Material Adverse Effect; and

(c)   the occurrence of any Default or Event of Default.

5.6.             Taxes.  Duly pay and discharge all taxes, rates, assessments,
fees and governmental charges upon or against the Borrower or any Subsidiary or
against its Properties in each case before the same becomes delinquent and
before penalties accrue thereon; provided, however, that the Loan Parties shall
not be required to pay and discharge or to cause to be paid and discharged any
such obligation, tax, assessment, charge, levy or claim so long as the validity
or amount thereof shall be contested in good faith by appropriate proceedings or
such obligations arose prior to the Petition Date.

5.7.             Employee Benefits.  Promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed is likely to result in the imposition of a lien against any of its
Property and will promptly notify the Administrative Agent of (a) the occurrence
of any reportable event (as defined in ERISA) which might result in the
termination by the PBGC of any Plan, (b) receipt of any notice from PBGC of its
intention to seek termination of any such Plan or appointment of a trustee
therefor, and (c) its intention to terminate or withdraw from any Plan. The
Borrower will not, and will not permit any Subsidiary to, voluntarily terminate
any such Plan or withdraw therefrom unless it shall be in compliance with all of
the terms and conditions of this Agreement after giving effect to any liability
to PBGC resulting from such termination or withdrawal.

5.8.             Use of Revolving Credit Loans.  Use the proceeds of the
Revolving Credit Loans made hereunder

(a)   in the case of the initial Revolving Credit Loans made on the Closing Date
to make re-payment of all amounts outstanding under the Harris DIP Credit
Agreement, the Supplemental DIP Credit Agreement and the Prepetition Credit
Agreement to the extent that such amounts are not repaid with the proceeds of
the Term Loans;

(b)   for the payment of professional fees of the Administrative Agent;

(c)   for the payment of interest, fees and expenses payable hereunder;

(d)   for payment of the Costs of Reorganization; and

(e)   in accordance with the Budget, for working capital and other general
corporate purposes of the Borrower.

5.9.             Use of Term Loans.  Use the proceeds of the Term Loans made
hereunder on the Closing Date firstly to repay in full all amounts outstanding
under the Supplemental DIP Credit Agreement and the Pre-Petition Credit
Agreement and secondly, to the extent of any excess, for payment of fees and
expenses payable hereunder and working capital purposes of the Borrower.

5.10.          Provisions Applicable Upon the Occurrence of an Event of
Default.  Upon the occurrence of an Event of Default, the Borrower may use Cash
Collateral for five Business Days in an amount necessary to pay its payroll plus
up to the lesser of $3,000,000 or the amount set forth in the Budget (other than
payroll) for that period (or such other greater amount as may be approved by (i)
the Administrative Agent in the case of amounts that do not exceed $5,000,000
and (ii) the Required Lenders in the case of amounts that do exceed $5,000,000. 

5.11.          Approved Plan.  File with the Bankruptcy Court no later than July
31, 2004 an Approved Plan with the Bankruptcy Court (which may be by way of
modification to the Debtors' Joint Plan of Reorganization filed in the Cases on
April 15, 2004) and pursue in good faith and within its fiduciary duties
obtaining confirmation of the Approved Plan expeditiously, unless the
Administrative Agent, the Joint Lead Arrangers and the Required Lenders agree
otherwise.

5.12.          Bank Accounts.  (i) Maintain the Collection Accounts listed on
Schedule 5.12 with the banks listed thereon and deposit all proceeds of
Collateral and all revenues, income and cash flow of the Borrower and the
Guarantors into a Collection Account immediately upon receipt, (ii) on or before
July 31, 2004 ensure that the Administrative Agent has exclusive dominion and
control over the Collection Accounts and the proceeds of collection deposited
therein or enter into such arrangement with respect to such accounts as may be
acceptable to the Administrative Agent, and (iii) until such time as the
Administrative Agent has exclusive dominion and control over the Collection
Accounts, by no later than 2:00 P.M. New York City time, on each Business Day
transfer the balances in the Collection Accounts (in excess of $1,000,000 in the
aggregate) to the Concentration Account.

5.13.          Trinidad.  If any financing arrangements to which any of MCHI,
MissChem (Barbados) SRL, MissChem Trinidad Limited, FMCL are a party replaced or
refinanced prior to the Termination Date, ensure that the terms of such
replacement or refinancing permit the issuance or existence of the MCHI Guaranty
and does not restrict a pledge of the Trinidad Interests to secure the
Obligations.

5.14.          Pledged Stock.   No later than 5 Business Days following the
Closing Date, deliver to the Administrative Agent (i) the certificates
representing the shares of Capital Stock pledged pursuant hereto together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant hereto endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

5.15.          MCHI Guaranty.  Deliver the MCHI Guaranty on the Closing Date to
be held in escrow pending receipt by the Borrower of consent from Ex-Im Bank to
the issuance of the MCHI Guaranty. Upon receipt of such consent the MCHI
Guaranty will be automatically released from escrow and shall become effective
in accordance with its terms. The Borrower will use its commercially reasonable
best efforts to obtain such consent from Ex-Im Bank as soon as practicable
following the Closing Date.

SECTION 6
NEGATIVE COVENANTS

Each of the Loan Parties hereby agrees that, so long as the Commitments remain
in effect, or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, such Loan Party
shall not, and shall not permit any Subsidiary directly or indirectly, to:

6.1.             Limitation on Liens.  Pledge, mortgage or otherwise encumber or
subject to or permit to exist upon or be subjected to any Lien (including any
conditional sale or other title retention agreement and any lease in the nature
thereof) on any of its Properties or any of the Collateral of any kind or
character, whether now owned or hereafter acquired, except for:

(a)   Released Liens;

(b)   Liens existing on the date hereof and listed on Schedule 3.6;

(c)   Liens, pledges or deposits for worker's compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with the Purchasing Card Program, tenders, contracts or leases to
which the Borrower or any Subsidiary is a party, deposits in amounts approved by
the Bankruptcy Court prior to the date hereof or otherwise approved by the
Required Lenders with Entergy Koch Trading Company to secure margin accounts on
gas trading contracts or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principles and that the obligation is not for borrowed
money, customer advances, trade payables, or obligations to agricultural
producers;

(d)   the pledge of assets for the purpose of securing an appeal or stay or
discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Borrower or any Subsidiary so secured by a pledge
of property permitted under this subsection (d) including interest and penalties
thereon, if any, shall not be in excess of $2,000,000 at any one time
outstanding;

(e)   Liens for property taxes and assessments or governmental charges or levies
which are not yet due and payable and Liens in certificates of deposit or money
market accounts in connection with the Purchasing Card Program;

(f)   Liens incidental to the conduct of business or the ownership of properties
and assets (including warehousemen's and attorneys' liens and statutory
landlords' liens) or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings and adequate
reserves have been provided therefor in accordance with generally accepted
accounting principles, consistently applied;

(g)   minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Borrower and its Subsidiaries
or which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;

(h)   the interests of lessors under Capitalized Leases;

(i)   Liens securing the Borrower's and its Subsidiaries' debt, obligations and
liabilities in connection with industrial revenue bonds issued for their account
which are permitted by Section 6.2(b), provided such Liens attach only to the
Property financed by such industrial revenue bonds;

(j)   Liens upon tangible personal property acquired after the date hereof (by
purchase, construction or otherwise), or upon other Property acquired after the
date hereof as a capital expenditure, by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such Property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing debt representing, or incurred to
finance, refinance or refund, the cost of such Property; provided that (i) no
such Lien shall extend to or cover any Property of the Borrower or any of its
Subsidiaries other than the Property so acquired, and (ii) the principal amount
of debt secured by any such Lien shall not exceed the fair market value of such
Property at the time of acquisition, and (C) the aggregate principal amount of
all debt secured by such Liens shall not at any one time exceed $5,000,000; and

(k)   Liens granted pursuant to the Deed of Charge (Shares and Securities) dated
as of November 10, 1998, among J.P. Morgan Chase Bank, a collateral trustee, the
Borrower, and certain of its Subsidiaries, Farmland Industries, Inc. and certain
of its Subsidiaries, and FMCL, as amended by that certain Novation and Variation
of Deed of Charge (Shares and Securities), dated as of May 7, 2003, by and among
Farmland Trinidad Limited, MissChem Trinidad Limited, Farmland Industries, Inc.,
Mississippi Chemical Corporation, Koch Mineral Services, LLC, and JPMorgan Chase
Bank, and Farmland MissChem Limited.

6.2.             Limitation on Debt Obligations.  Issue, incur, assume, create
or have outstanding any Debt, nor be or remain liable, whether as endorser,
surety, guarantor or otherwise, for or in respect of any Debt of any other
Person, other than:

(a)   debt of the Borrower and the Guarantors arising under or pursuant to this
Agreement or the other Loan Documents;

(b)   debt of the Borrower or the Borrower's Subsidiaries relating to industrial
revenue bonds issued for their account and outstanding on the Petition Date, and
any debt issued or incurred to refinance such debt in a principal amount that
does not exceed the principal amount of the debt being refinanced;

(c)   the liability of the Borrower and its Subsidiaries arising out of the
endorsement for deposit or collection of commercial paper received in the
ordinary course of business;

(d)   debt of the Borrower and its Subsidiaries existing on the date hereof and
listed on Schedule 6.2 hereof, and, other than in the case of the Debt relating
to the Harris DIP Credit Agreement, the Supplemental DIP Credit Agreement and
the Pre-petition Credit Agreement, any debt issued or incurred to refinance any
of the foregoing permitted debt, provided that the principal amount of such
refinancing debt does not exceed the principal amount outstanding at such time
of the debt being refinanced;

(e)   the liability of the Borrower with respect to the Farmland MissChem
Project Contingent Obligations disclosed on Exhibit E hereto;

(f)   debt of the Borrower evidenced by the Senior Notes;

(g)   debt for borrowed money or Capitalized Lease Obligations of the Borrower
and its Subsidiaries not otherwise permitted by this Section 6.2; provided that
the aggregate principal amount of all such debt shall not exceed $2,000,000 at
any time;

(h)   the debt of the Borrower to any Subsidiary or any Subsidiary to the
Borrower or any other Subsidiary provided that the aggregate principal amount of
all such debt of any Loan Party owing to any Subsidiary which is not a Loan
Party shall not exceed $1,000,000 at any time; and

(i)   debt of the Borrower pursuant to performance guarantees issued by the
Borrower to secure performance of contracts entered into by a Subsidiary of the
Borrower.

6.3.             Consolidation and Merger.  Consolidate with or merge into any
Person or permit any Person to merge into it, except that any Subsidiary may be
merged or consolidated with or into:

(a)   the Borrower, if the Borrower should be the continuing or surviving
entity; or

(b)   any other Subsidiary which is a Loan Party.

6.4.             Limitation on Sale of Assets.  Sell, lease, assign, transfer or
otherwise dispose of (whether in one transaction or in a series of related
transactions) all or any of its Property, whether now owned or hereafter
acquired, to any Person outside the ordinary course of business without the
prior approval of the Required Lenders and the Bankruptcy Court, except:

(a)   sale of its Inventory in the ordinary course of business;

(b)   sales or leases of its machinery and equipment that is obsolete, unusable
or not needed for the Borrower's or such Subsidiary's operations in the ordinary
course of business;

(c)   sales of precious metals used as catalysts sold and replaced with similar
precious metals in the ordinary course of business;

(d)   the sale of stock or assets as contemplated by the Supplemental Letter;
and

(e)   sales of Property producing Net Cash Proceeds of not more than the sum of
$8,500,000 in the aggregate from the Closing Date through the Termination Date.

6.5.             Limitation on Issuances of Dividends and Certain Other
Restricted Payments.  In the case of the Borrower, (a) Declare or pay any
dividends or make any distribution on any class of its capital stock or (b) make
any other distributions with respect to its capital stock (collectively,
"Restricted Payments").

6.6.             Limitation on Investments, Loans and Advances.  Make any
investment (whether through the purchase of stock, obligations or otherwise) in,
or make any loan or advance to, any other Person, except:

(a)   investments shown on Schedule 6.6 hereto;

(b)   investments by the Borrower or any Subsidiary in loans and advances from
the Borrower or any Subsidiary to, any Subsidiary which is a Loan Party;

(c)   intercompany Investments (i) by any Loan Party in the Borrower or another
Loan Party that, prior to such investment, is a wholly owned Guarantor or (ii)
listed on Schedule 6.6;

(d)   Investments (including debt obligations) received in connection with
bankruptcy or reorganization of suppliers and customers in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(e)   Hedging Agreements with Lenders or hedging agreements approved by the
Bankruptcy Court prior to the date hereof or otherwise approved by the Required
Lenders with respect to purchases of natural gas and other raw materials to be
used in the businesses of the Loan Parties; provided that such purchases are
entered into the ordinary course of business and for bona fide business (and not
speculative) purposes;

(f)   deposits made in the ordinary course of business to secure the performance
of leases or other contractual arrangements;

(g)   loans and advances to employees in the ordinary course of business
provided the aggregate principal amount of all such loans and advances made by
the Borrower or any of its Subsidiaries shall not exceed $500,000 at any time;

(h)   cash or Cash Equivalents maintained by the Borrower or any Subsidiary in
(a) the Concentration Account and (b) in the accounts listed on Schedule 5.12
not to exceed $1,000,000 at any time.

6.7.             Transactions with Affiliates.  Enter into any transaction,
including without limitation, the purchase, sale, lease or exchange of any
Property, or the rendering of any service, with any Affiliate of the Borrower
except in the ordinary course of, and pursuant to the reasonable requirements
of, the Borrower's or such Subsidiary's business and upon fair and reasonable
terms no less favorable to such Loan Party than would be obtained in a
comparable arm's-length transaction with a Person not an Affiliate of the
Borrower, provided that the Borrower may continue to engage in the following
practices: (i) allocation of overhead expenses among the Borrower and its
Subsidiaries, (ii) the floor price provision of the ammonia purchase agreements
between the Borrower and FMCL, (iii) product pricing among the Borrower and one
or more Subsidiaries and Mississippi Chemical Company, L.P., (iv) management
services provided by Mississippi Chemical Management Company to Houston Ammonia
Terminal, L.P. and to FMCL Limited Liability Company, and (v) transactions
between the Borrower and Guarantors and transactions between Guarantors.  The
inclusion of paragraphs (ii), (iii) and (iv) above shall not be interpreted to
mean the Borrower is taking the position that such transactions are not on an
arms' length basis.

6.8.             Sale and Leaseback Transactions.  Enter, directly or
indirectly, into any arrangement with any Person providing for the Borrower or a
Subsidiary to lease or rent Property that the Borrower or a Subsidiary has or
will sell or otherwise transfer to such Person.

6.9.             Fiscal Periods.  Change its fiscal periods.

6.10.          New Subsidiaries.  Directly or indirectly organize or acquire any
Subsidiary not listed on Schedule 3.5 attached hereto.

6.11.          Chapter 11 Claims.  Create, incur, assume, or suffer to exist (in
each case, to "Incur") or permit any unsecured claim in the Chapter 11 Cases or
(subject to Section 726(b) of the Bankruptcy Code) any superseding case or cases
under Chapter 7 of the Bankruptcy Code (including, without limitation, any
deficiency claim remaining after the satisfaction of a Lien that secures a
claim) to be pari passu with or senior to the claims of the Administrative Agent
and the Lenders against the Borrower and the Guarantors for the Obligations, or
apply to the Bankruptcy Court for authority so to do, except for the
Administrative Expense Carve-Out and the Employee Plans Carve-Out.

6.12.          No Restrictions on Subsidiaries.  Assign, sell or transfer, nor
shall it permit any Subsidiary to issue, assign, sell or transfer, any shares of
capital stock or other equity interests of a Subsidiary except as permitted by
Section 6.4; provided, however, that the foregoing shall not operate to prevent

(a)   Liens on the capital stock or other equity interests of Subsidiaries
granted to the Administrative Agent pursuant to the Orders, this Agreement or
the Security Documents,

(b)   the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary, and

(c)   any transaction permitted by Section 6.7 above.

6.13.          Capital Expenditures.  Expend or become obligated for Capital
Expenditures during each period commencing on July 1, 2004, through the last day
of each month in an aggregate amount for the Borrower and its Subsidiaries in
excess of the amount shown on Schedule 6.13 for such period.

6.14.          Minimum EBITDA.  The Borrower will, as of the last day of each
month commencing July 31, 2004, have EBITDA for the period from July 1, 2004,
through the last day of such month in an amount not less than the amount shown
for such period on Schedule 6.14.

6.15.          Assets, Purchases, Executory Contracts, Pre-Petition Debt and
Payments Outside the Ordinary Course of Business.  Directly or indirectly

(a)   purchase any assets outside the ordinary course of business,

(b)   assume any material executory contracts (other than executory contracts
subject to pending motions for assumption ) under Section 365 of the Bankruptcy
Code without the prior approval of the Administrative Agent,

(c)   pay any pre-petition debt, other than (i) the Pre-Petition Obligations as
permitted by this Agreement and the Orders, (ii) pre-petition obligations owed
to Normalized Trade Creditors to the extent set forth in the Budget, and (iii)
pre-petition obligations to other Essential Trade Creditors that are not trade
creditors, to the extent set forth in the Budget, and

(d)   make any payments outside the ordinary course of their respective
businesses, in each case without prior approval of the Bankruptcy Court.

6.16.          Limitation on Restrictions on Disclosure of Certain Information. 
Directly or indirectly enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Borrower to disclose
to the Administrative Agent or the Lenders the information and matters the
Borrower is required to report pursuant to Section 5.1(i) of this Agreement.

6.17.          The Budget.  (a)  Permit the aggregate disbursements for any
month in the Budget, and the cumulative disbursements for each period from July
1, 2004 through the last day of any month, to exceed the amounts set forth in
the Budget for such month or period, in each case if after giving effect thereto
the Borrower would not be in compliance with the Borrowing Base requirements of
this Agreement.  Notwithstanding anything to the contrary contained herein,
variances from the Budget shall be permitted so long as the Borrower remains in
compliance with the Borrowing Base requirements of this Agreement and with
Sections 6.13 and 6.14 hereof.

(b)   The Budget may be modified with the written approval of the Administrative
Agent.

(c)   The Budget shall be redetermined to the Required Lenders' reasonable
satisfaction within fifteen (15) days following the consummation of any
Disposition that results in cash proceeds in excess of $1,000,000 and that was
not contemplated by the Budget.

SECTION 7
EVENTS OF DEFAULT

If one or more of the following events (herein called "Events of Default") shall
occur and be continuing:

(a)   The Borrower shall fail to (i) pay any principal of any Loan when due in
accordance with the terms hereof or any other Loan Document, (ii) pay any
interest on any Loan within one Business Day after any such interest becomes due
in accordance with the terms thereof or hereof, or (iii) pay any other amount
payable hereunder or under any other Loan Document within three Business Days
after any such other amount becomes due in accordance with the terms thereof or
hereof; or

(b)   Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

(c)   The Borrower or any of its Subsidiaries shall default in the observance or
performance of any covenant or other agreement contained in Sections 2.9, 5.1,
5.2, 5.3, 5.4, 5.5, 5.8, 5.9, 5.11, 5.12 or Section 6 hereof; or

(d)   The Borrower or any of its Subsidiaries shall default in the observance or
performance of any covenant or other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 7), and such default shall continue unremedied for a period of 30
days after the earlier of (i) the Borrower becoming aware of such default or,
(ii) notice thereof having been given to the Borrower by the Administrative
Agent or any Lender; or

(e)   Other than defaults arising as a result of the filing of the Cases,
default shall occur under any evidence of Debt in a principal amount exceeding
$10,000,000 issued or assumed or guaranteed by the Borrower or any Subsidiary,
or under any mortgage, agreement or other similar instrument under which the
same may be issued or secured, the effect of which default is to cause, or to
permit the holder or holders of such Debt to cause, such Debt to become due
prior to its stated maturity; or

(f)   Any of the Cases shall be dismissed or converted to a case under Chapter 7
of the Bankruptcy Code; or

(g)    A trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code shall be
appointed in any of the Cases; or

(h)   An order of the Bankruptcy Court shall be entered in any of the Cases
appointing an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code; or

(i)   Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $10,000,000 shall be entered or filed against the Borrower or any Subsidiary
or against any of their respective Property or assets and remain unstayed and
undischarged for a period of 30 days from the date of its entry; or

(j)   Except for the commencement of the Cases, any reportable event (as defined
in ERISA) which constitutes grounds for the termination of any Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer or liquidate any such Plan, shall have occurred and be continuing
thirty (30) days after the Borrower shall have become aware of such reportable
event; or any Plan subject to Title IV of ERISA shall be terminated; or a
trustee shall be appointed to administer any such Plan; or the Pension Benefit
Guaranty Corporation shall institute proceedings to administer or terminate any
such Plan; or

(k)   The failure of the Borrower or any Guarantor to comply with any of the
terms of the Orders; or

(l)   The granting of a Lien on or other interest in any Property of the
Borrower or any Guarantor, or Superpriority Claim, which is superior to or ranks
in parity with the Lien of the Administrative Agent granted in this Agreement
and the Orders except for the Administrative Expense Carve Out; or

(m)   Any Lien purported to be created by this Agreement, the Interim Order or
the Final Order in any of the Collateral shall, for any reason other than the
acts of the Administrative Agent or the Lenders, cease to be valid or any action
is commenced by any Debtor which contests the validity, perfection or
enforceability of any Lien created by this Agreement, the Interim Order or the
Final Order; or

(n)   (i) An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization of any Debtor without the Required Lenders' consent, or (ii) any
plan of reorganization of the Debtors is confirmed which does not provide for
the payment in full in cash (or other consideration satisfactory to each
respective Lender in its sole and arbitrary discretion) of the Obligations upon
the effective date of the plan; or

(o)   Any material provision of any Loan Document shall, for any reason, cease
to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court, or any Lien created by the Loan Documents or the Financing Order shall
cease to be a valid and perfected Lien against any of the Collateral purported
to be covered thereby pursuant to Sections 364(c) and (d) of the Bankruptcy
Code; or

(p)   The Interim Order or the Final Order, as applicable, shall be amended,
modified, stayed, vacated, reversed or rescinded in any which materially and
adversely affects the rights of the Lenders or the Administrative Agent and
which modification is not acceptable to the Administrative Agent or the Final
Order shall have not been entered by August 15, 2004; or

(q)   An application shall be filed by any Debtor for the approval of any other
Superpriority Claim in any of the Chapter 11 Cases which is pari passu with or
senior to the claims of the Administrative Agent and the Lenders with respect to
the Obligations (except for the Administrative Expense Carve-Out and the
Employee Plans Carve-Out) or there shall arise any such pari passu or
Superpriority Claim; or

(r)   The Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay applicable under Section 362 of the Bankruptcy Code with
respect to any Lien on any assets of the Borrower or any Guarantor having an
aggregate net book value (determined in accordance with generally accepted
accounting principles, consistently applied) in excess of $10,000,000 for all
such assets; or

(s)   Other than as contemplated by the Budget, any Debtor permanently ceases
operation of any of its businesses or takes any material action for the purpose
of effecting the foregoing without the prior written consent of the
Administrative Agent; or

(t)   Any change or event shall occur which could have a Material Adverse
Effect; or

(u)   There shall occur a Change of Control (other than pursuant to transaction
approved in advance by the Required Lenders); or

(v)   The Approved Plan shall be amended, withdrawn or modified without the
prior consent of the Administrative Agent and the Required Lenders.

then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the Administrative Agent may, and, at the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower (with a copy
to counsel for any statutory committee appointed in the Cases and to the United
States Trustee), take one or more of the following actions, at the same or
different times (provided that with respect to clause (iii) below and the
enforcement of Liens or other remedies with respect to the Collateral under
clause (iv) below, the Administrative Agent shall provide the Borrower (with a
copy to counsel for any statutory committee appointed in the Cases and to the
United States Trustee) with seven days written notice prior to taking the action
contemplated thereby): (i) terminate forthwith the Commitments; (ii) declare the
Loans then outstanding to be forthwith due and payable, whereupon the principal
of the Loans, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document to the contrary notwithstanding; (iii) subject to the Interim
Order (or the Final Order, as applicable), set-off amounts in the Concentration
Account, the Collection Account or any other accounts of the Loan Parties and
apply such amounts to the Obligations of the Loan Parties hereunder and under
the other Loan Documents in accordance with Section 10.3; and (iv) exercise any
and all remedies under this Agreement, the Loan Documents, the Orders, and
applicable law available to the Administrative Agent and the Lenders.

SECTION 8
THE AGENT

8.1.             Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2.             Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice and opinion of legal counsel concerning all matters
pertaining to the duties of the agencies hereby created.

8.3.             Exculpatory Provisions.  Neither the Administrative Agent nor
any of their respective officers, directors, employees, agents,
attorneys‑in‑fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person's own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

8.4.             Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts reasonably selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

8.5.             Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender, or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default".  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6.             Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower and its
Subsidiaries or any affiliate of the Borrower and its Subsidiaries, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and their affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower and its Subsidiaries or any affiliate of the Borrower and its
Subsidiaries that may come into the possession of the Administration Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.

8.7.             Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent's gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

8.8.             Agent in Its Individual Capacity.  The Administrative Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though the Administrative Agent were
not an Administrative Agent.  With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms "Lender" and "Lenders" shall
include the Administrative Agent in its individual capacity.

8.9.             Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days' notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

8.10.          Duration of Agency.  The agency established by Section 8.1 hereof
shall continue, and Sections 8.1 through and including Section 8.12 shall remain
in full force and effect, until the Notes and all other amounts due hereunder
and thereunder shall have been paid in full and the Lenders' commitments to
extend credit to or for the benefit of the Borrower shall have terminated or
expired.

8.11.          Collateral Security.  The Administrative Agent will hold,
administer and manage any Collateral pledged from time to time hereunder either
in its own name or as Administrative Agent, but each Lender shall hold a direct,
undivided pro-rata beneficial interest therein, on the basis of its
proportionate interest in the secured obligations, by reason of and as evidenced
by this Agreement and the other Loan Documents.

8.12.          Enforcement by the Administrative Agent.  All rights of action
under this Agreement and under the Notes and all rights to the Collateral
hereunder may be enforced by the Administrative Agent and any suit or proceeding
instituted by the Administrative Agent in furtherance of such enforcement shall
be brought in its name as Administrative Agent without the necessity of joining
as plaintiffs or defendants any other Lenders, and the recovery of any judgment
shall be for the benefit of Lenders subject to the expenses of the
Administrative Agent.

SECTION 9
GUARANTEE

9.1.             Guarantee.  (a)     Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns permitted hereunder, the prompt and complete
payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor under this Section 9.1
and under the other Loan Documents shall in no event exceed the amount which is
permitted under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
9.2).

(c)   Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 9 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder. 

(d)   The guarantee contained in this Section 9 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 9 shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Obligations.

(e)   No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

9.2.             Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor's right of contribution shall be
subject to the terms and conditions of Section 9.3.  The provisions of this
Section 9.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.

9.3.             No Subrogation.  Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.

9.4.             Amendments, etc. with respect to the Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Obligations continued, and the Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection herewith
or therewith may be amended, modified, supplemented or terminated, in whole or
in part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained in this Section 9 or any property subject thereto. 

9.5.             Guarantee Absolute and Unconditional.  Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 9 or acceptance of the
guarantee contained in this Section 9; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 9; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 9.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 9 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
(c) any change in the corporate existence or structure of the Borrower or any
other Person or any change in any law, regulation or order (including the
Orders) affecting the Obligations, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 9, in bankruptcy or in any other instance. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof "demand" shall include the commencement and continuance of any legal
proceedings.

9.6.             Reinstatement.  The guarantee contained in this Section 9 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9.7.             Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

SECTION 10
REMEDIES; APPLICATION OF PROCEEDS

10.1.          Remedies; Obtaining the Collateral Upon Default.  Upon the
occurrence of the occurrence and continuation of any Event of Default (and after
notice of such Event of Default, if required), to the extent any such action is
not inconsistent with the Interim Order (or the Final Order, as applicable) or
Section 7, the Administrative Agent, in addition to any rights now or hereafter
existing under applicable law, and without application to or order of the
Bankruptcy Court, shall have all rights as a secured creditor under the Uniform
Commercial Code in all relevant jurisdictions and may:

(a)   personally, or by agents or attorneys, immediately retake possession of
the Collateral or any part thereof, from the Borrower, any Guarantor or any
other Person who then has possession of any part thereof with or without notice
or process of law (but subject to any Requirements of Law), and for that purpose
may enter upon the Borrower's or any Guarantor's premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of the
Borrower or such Guarantor;

(b)   instruct the obligor or obligors on any agreements, instrument or other
obligation constituting the Collateral to make any payment required by the terms
of such instrument or agreement directly to the Concentration Account;

(c)   withdraw all monies, securities and instruments in the Concentration
Account for application to the Obligations in accordance with Section 10.3;

(d)   sell, assign or otherwise liquidate, or direct any Loan Party to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof
in accordance with Section 10.2, and take possession of the proceeds of any such
sale, assignment or liquidation; and

(e)   take possession of the Collateral or any part thereof, by directing the
Borrower and any Guarantor in writing to deliver the same to the Administrative
Agent at any place or places designated by the Administrative Agent, in which
event the Borrower and such Guarantor shall at its own expense:

> (i)                  forthwith cause the same to be moved to the place or
> places so designated by the Administrative Agent and there delivered to the
> Administrative Agent,
> 
> (ii)                store and keep any Collateral so delivered to the
> Administrative Agent at such place or places pending further action by the
> Administrative Agent as provided in Section 10.2, and
> 
> (iii)               while the Collateral shall be so stored and kept, provide
> such guards and maintenance services as shall be necessary to protect the same
> and to preserve and maintain them in good condition;

it being understood that the Borrower's and each Guarantor's obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to the Bankruptcy Court, the Administrative Agent
shall be entitled to a decree requiring specific performance by the Borrower or
such Guarantor of such obligation.

10.2.          Remedies; Disposition of the Collateral.  Upon the occurrence and
during the continuance of an Event of Default, and to the extent not
inconsistent with the Interim Order (or the Final Order, as applicable) or
Section 7, without application to or order of the Bankruptcy Court, any
Collateral repossessed by the Administrative Agent under or pursuant to Section
10.1 or the Interim Order (or the Final Order, as applicable) or otherwise, and
any other Collateral whether or not so repossessed by the Administrative Agent,
may be sold, assigned, leased or otherwise disposed of under one or more
contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on such terms as the Administrative Agent
may, in compliance with any Requirements of Law, determine to be commercially
reasonable.  Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Administrative
Agent or after any overhaul or repair which the Administrative Agent shall
determine to be commercially reasonable.  Any such disposition which shall be a
private sale or other private proceeding permitted by applicable Requirements of
Law shall be made upon not less than 10 days' written notice to the Borrower
specifying the time at which such disposition is to be made and the intended
sale price or other consideration therefor, and shall be subject, for the 10
days after the giving of such notice, to the right of the Borrower or any
nominee of the Borrower to acquire the Collateral involved at a price or for
such other consideration at least equal to the intended sale price or other
consideration so specified.  Any such disposition which shall be a public sale
permitted by applicable Requirements of Law shall be made upon not less than 10
days' written notice to the Borrower specifying the time and place of such sale
and, in the absence of applicable Requirement of Law, shall be by public auction
(which may, at the Administrative Agent's option, be subject to reserve), after
publication of notice of such auction not less than 10 days prior thereto in USA
Today and The Wall Street Journal, National Edition.  Subject to Section 10.4,
to the extent permitted by any such Requirement of Law, the Administrative Agent
on behalf of the Lenders or any Lender may bid for and become the purchaser of
the Collateral or any item thereof, offered for sale in accordance with this
Section 10.2 without accountability to the Borrower or any Guarantor (except to
the extent of surplus money received).  If, under mandatory Requirements of Law,
the Administrative Agent shall be required to make disposition of the Collateral
within a period of time which does not permit the giving of notice to the
Borrower as hereinabove specified, the Administrative Agent need give the
Borrower only such notice of disposition as shall be reasonably practicable.

10.3.          Application of Proceeds.  (a)  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, (i) if the
Administrative Agent takes action under clause (i) or (ii) of Section 7 upon the
occurrence and during the continuance of an Event of Default, any payment by any
Loan Party on account of principal of and interest on the Loans and any proceeds
arising out of any realization (including after foreclosure) upon the Collateral
shall be applied as follows: first, to the payment of professional fees pursuant
to the Administrative Expense Carve-Out, second, to the payment in full of all
costs and out-of-pocket expenses (including without limitation, reasonable
attorneys' fees and disbursements) paid or incurred by the Administrative Agent
or any of the Lenders in connection with any such realization upon the
Collateral and in satisfaction and payment of any Cash Management Obligations
and Hedging Agreement Obligations, third, as a permanent reduction of the
Revolving Credit Commitments, pro rata in accordance with each Lender's
Revolving Credit Commitment Percentage, to the payment in full of the Revolving
Credit Loans pro rata in accordance with the respective amounts owing to the
Revolving Credit Lenders (including any accrued and unpaid interest (including
interest accrued under Section 2.6(f)) thereon, and any fees and other
Obligations in respect thereof), and fourth to the payment in full of the Term
Loans pro rata in accordance with the respective Term Loans outstanding to the
Term Loan Lenders (including any accrued and unpaid interest (including interest
accrued under Section 2.6(f) thereon, and any fees and other Obligations in
respect thereof) and (ii) any payments or distributions of any kind or
character, whether in cash, property or securities, made by any Loan Party or
otherwise in a manner inconsistent with clause (i) of this Section 10.3(a) shall
be held in trust and paid over or delivered to the Administrative Agent so that
the priorities and requirements set forth in such clause (i) are satisfied.

(b)   It is understood that the Loan Parties shall remain liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
amount of the Obligations.

10.4.          WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE BORROWER AND THE GUARANTORS HEREBY WAIVE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW:

(A)              NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE
ADMINISTRATIVE AGENT'S TAKING POSSESSION OR THE ADMINISTRATIVE AGENT'S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH
RIGHT WHICH THE BORROWER OR ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY
REQUIREMENT OF LAW;

(B)              ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE ADMINISTRATIVE AGENT'S OR ANY
LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;

(C)              ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT'S
RIGHTS HEREUNDER; AND

(D)              ALL RIGHTS OF REDEMPTION, APPRAISEMENT, VALUATION, STAY,
EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN
ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE
OF THE COLLATERAL OR ANY PORTION THEREOF, AND EACH LOAN PARTY, FOR ITSELF AND
ALL WHO MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY,
HEREBY WAIVES THE BENEFIT OF ALL SUCH LAWS.

10.5.          Remedies Cumulative.  Each and every right, power and remedy
hereby specifically given to the Administrative Agent and the Lenders shall be
in addition to every other right, power and remedy specifically given under this
Agreement, the Final Order or the other Loan Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent or any Lender.  All such rights,
powers and remedies shall be cumulative and the exercise or the beginning of
exercise of one shall not be deemed a waiver of the right to exercise of any
other or others.  No delay or omission of the Administrative Agent or any Lender
in the exercise of any such right, power or remedy and no renewal or extension
of any of the Obligations shall impair any such right, power or remedy or shall
be construed to be a waiver of any Default or Event of Default or an
acquiescence therein.  In the event that the Administrative Agent shall bring
any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Administrative Agent may recover reasonable
expenses, including reasonable attorneys' fees, and the amounts thereof shall be
included in such judgment.

10.6.          Discontinuance of Proceedings.  In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the Borrower, the Administrative Agent and each holder of any of the Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the Liens granted under this Agreement and the Final
Order, and all rights, remedies and powers of the Administrative Agent and the
Lenders shall continue as if no such proceeding had been instituted.

10.7.          Attorney.   (a)  Each Loan Party hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Loan Party and in
the name of such Loan Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement. The Administrative Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 10.7(a) unless an Event of Default shall have occurred and
be continuing.

(b)   If any Loan Party fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)   The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 10, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Loans under the this
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Loan Party, shall be payable by such Loan Party to
the Administrative Agent on demand.

(d)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

SECTION 11
MISCELLANEOUS

11.1.          Amendments and Waivers.  (a)  None of this Agreement, any Note,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (I) enter
into with the Loan Parties written amendments, supplements or modifications
hereto, to the Notes and to the other Loan Documents for the purpose of adding
any provisions to this Agreement, the Notes or the other Loan Documents or
changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (II) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement, the Notes or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (v) reduce the amount or extend the scheduled date of
maturity of any Loan or other Extension of Credit or Note, or reduce the stated
rate of any interest or fee payable hereunder (provided, however, that only the
consent of the Required Lenders shall be necessary for the waiver of payment of
default interest) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender's Commitment, or
modify the Superpriority Claim status of the Lenders in respect of any
Extensions of Credit, in each case without the consent of each Lender directly
affected thereby, (w) without the consent of all the Lenders, release any
material portion of the Collateral, (x) without the consent of all the Lenders,
(i) amend, modify or waive any provision of this Section 11.1 or any other
provision of any Section hereof expressly requiring the consent of all the
Lenders, (ii) reduce the percentage specified in the definition of Required
Lenders, (iii) waive the condition precedent set forth in Section 4.2(b) (unless
the related Default or Event of Default could be waived by less than all the
Lenders), (iv) release all or substantially all of the Collateral for the
Obligations or (v) consent to the assignment or transfer by any Loan Party of
any of its rights and obligations under this Agreement and the other Loan
Documents or (y) without the consent of the Revolving Credit Lenders holding at
least 50% of the Total Revolving Credit Commitments amend or waive any provision
relating to the determination of the Borrowing Base or amend or waive any
provision hereof which would affect the ability by the Borrower to borrow
Revolving Credit Loans hereunder, or (z) amend, modify or waive any provision of
Section 8 without the written consent of the Administrative Agent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Notes and any other Loan Documents, and any Default or Event of Default waived
shall be deemed to have not occurred or to be cured and not continuing, as the
parties may agree; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

(b)  Notwithstanding anything to the contrary contained in Section 11.1(a), in
the event that the Borrower requests that this Agreement be modified or amended
in a manner which would require the unanimous consent of all of the Lenders and
such modification or amendment is agreed to by the Supermajority Lenders, then
with the consent of the Borrower and the Supermajority Lenders, the Borrower and
the Supermajority Lenders shall be permitted to amend the Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, the "Minority
Banks") to provide for (w) the termination of the Commitment of each of the
Minority Banks, (x) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Commitment of one or more of the Supermajority Lenders, so that
the aggregate of the  Commitments after giving effect to such amendment shall be
in the same amount as the aggregate of the Commitments immediately before giving
effect to such amendment, (y) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Supermajority Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans of the Minority Banks
immediately before giving effect to such amendment and (z) such other
modifications to this Agreement as may be appropriate.

11.2.          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Loan Parties and
the Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

The Borrower and the Guarantors:         Mississippi Chemical Corporation
                                                            3622 Highway 49 East
                                                            Yazoo City,
Mississippi 39194-0388
                                                            Attention: Chief
Financial Officer
                                                            Telecopier No.:
662-751-2212

                                                            with a copy to:

Vinson & Elkins LLP
3700 Trammel Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attention:  A. Lamar Youngblood, Esq.
Telecopier No.:  214-999-7986

and

Phelps Dunbar LLP
111 East Capitol Street, Suite 600
Jackson, Mississippi 39201-2122
Attention:  James O'Mara, Esq.
Telecopier No.:  601-360-9777

The Administrative Agent:                     The Administrative
Agent:                    Citicorp North America, Inc.
                                                           388 Greenwich Street,
19th floor
                                                           New York, New York
10013
                                                           Attention: 
Christopher Dunlop
                                                           Telecopier No.:
212-816-2613


                                                            with a copy to:

                                                            Simpson Thacher &
Bartlett LLP
                                                            425 Lexington Avenue
                                                            New York, New York
10017
                                                           Attention:  Mark
Thompson, Esq., and David Mack, Esq.
                                                           Telecopier No.: 
212-455-2502

The Committee:                                    Orrick, Herrington & Sutcliffe
LLP
                                                            666 Fifth Avenue
                                                            New York, New York
10103
                                                            Attention:  Thomas
L. Kent, Esq.
                                                            Telecopier No.: 
212-506-5151

provided that any notice, request or demand to or upon any party hereto shall
not be effective until received.

11.3.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4.          Survival of Representations and Warranties.  All representations
and warranties made herein and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

11.5.          Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Joint Lead Arrangers and each Lender for
all its out-of-pocket costs and expenses reasonably incurred in connection with
the development, preparation and execution of, any amendment, supplement or
modification to, and the enforcement or preservation of any rights under, this
Agreement, the Notes, the other Loan Documents, the Orders and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, the
reasonable and customary costs, fees and expenses of the Administrative Agent,
the Joint Lead Arrangers in connection with its monthly and other periodic field
examinations and appraisals and monitoring of assets (including reasonable and
customary internal collateral monitoring fees) and the reasonable fees and
disbursements of counsel to the Administrative Agent and professionals engaged
by the Administrative Agent, (b) to pay or reimburse the Administrative Agent,
the Joint Lead Arrangers and each Lender for all its costs and expenses
reasonably incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes, the other Loan Documents, the Orders and
any such other documents following the occurrence and during the continuance of
a Default or an Event of Default, including without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent, the Joint Lead
Arrangers and the Lenders and professionals engaged by the Administrative Agent,
the Joint Lead Arrangers and the Lenders, (c) to pay, and indemnify and hold
harmless each Lender, the Joint Lead Arrangers and the Administrative Agent
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other taxes
(other than Excluded Taxes), if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents, the Orders and any such
other documents, (d) to pay all the actual and reasonable out-of-pocket expenses
of the Administrative Agent related to this Agreement, the other Loan Documents,
the Orders, the Loans in connection with the Cases (including without
limitation, the on-going monitoring by the Administrative Agent of the Cases,
including attendance by the Administrative Agent and counsel at hearings or
other proceedings and the on-going review of documents filed with the Bankruptcy
Court) and (e) to pay, indemnify or reimburse each Lender, the Administrative
Agent, the Joint Lead Arrangers their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an "Indemnitee") for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower any of its Subsidiaries or any of the Properties and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Borrower hereunder
(all the foregoing in this clause (e), collectively, the "Indemnified
Liabilities"), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages (other than damages arising from the gross negligence and willful
misconduct of such Indemnitee) arising from the use by unauthorized persons of
Information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
this Agreement, the Loan Documents or any of the Loans made hereunder.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section shall be
submitted to Mr. Timothy A. Dawson (Telephone No. 662-746-4131) (Fax No.
662-751-2212), at the address of the Borrower set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent.  The agreements in this Section shall
survive repayment of the Loans and all other amounts payable hereunder

11.6.          Successors and Assigns; Participations; Purchasing Lenders. 
(a)  This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, the Lenders, the Administrative Agent all future holders of the Notes
and their respective successors and assigns, except that neither the Borrower
nor any Guarantor may assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

(b)   Any Lender may, at its sole cost and expense, without notice to or consent
of the Administrative Agent and the Borrower, in the ordinary course of its
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities ("Participants") participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender's obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Note for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents.  No Lender shall
grant any participation under which the Participant shall have the right to
require such Lender to take or omit to take any action hereunder or approve any
amendment to or waiver of this Agreement or the Notes or any other Loan
Document, except to the extent such amendment or waiver would:  (i) extend the
final maturity date of, or extend any date for payment of any principal,
interest or fees applicable to, the Loans, or Commitments in which such
Participant is participating, (ii) reduce the interest rate or the amount of
principal or fees applicable to the Loans in which such Participant is
participating or (iii) release any Lien granted pursuant to Section 2.16(a)
hereof and the Interim Order (or the Final Order, as applicable) on all or
substantially all of the Collateral.  The Borrower agrees that if amounts
outstanding under this Agreement and the Notes are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of set off
in respect of its participating interest in amounts owing under this Agreement
and any Note to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement or any Note, provided
that, in purchasing such participating interest, such Participant shall be
deemed to have agreed to share with the Lenders the proceeds thereof as provided
in Section 11.7(a) as fully as if it were a Lender hereunder.  The Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 2.10
and 2.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it were a Lender; and provided that the
Participant and the transferor Lender shall not be entitled to receive in the
aggregate any greater amount pursuant to such subsections than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

(c)   Any Lender may, in the ordinary course of its business of making or
investing in loans and in accordance with applicable law, at any time sell to
any Lender or to one or more Eligible Assignees (each a "Purchasing Lender") all
or any part of its rights and obligations under this Agreement and the Notes
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
E, executed by such Purchasing Lender, such transferor Lender (and, in the case
of a Purchasing Lender that is not then a Lender, by the Administrative Agent)
and delivered to the Administrative Agent for its acceptance and recording in
the Register; provided that (i) other than in the case of a sale to a Purchasing
Lender that is an Affiliate of the transferor Lender or to another Lender, or to
an Affiliate or Related Fund of any Lender (collectively, a "Related Party
Transfer"), the consent of the Administrative Agent shall be required (which
consent shall not be unreasonably withheld or delayed), (ii) other than (x) in
the case of a Related Party Transfer or (y) in connection with the syndication
process which shall not extend beyond 45 days after the Closing Date, the
consent of the Borrower shall be required (which consent shall not be
unreasonably withheld or delayed), unless a Default or Event of Default shall
have occurred and is continuing, (iii) if such Purchasing Lender is not then a
Lender, such sale must be to either (A) a commercial bank having total assets in
excess of $5,000,000,000, (B) a finance company, insurance company or other
financial institution or fund which is regularly engaged in the making of,
purchasing or investing in, loans and having total assets in excess of
$100,000,000 or (C) such other Person approved by the Administrative Agent and
the Borrower (which approval shall not be unreasonably withheld or delayed)
(each, an "Eligible Assignee") and (iv) if such sale is not to another Lender,
Related Fund or Affiliate of any Lender, or does not involve all of the
transferor Lender's rights and obligations under this Agreement, (A) the amount
of the rights and obligations so sold shall, unless otherwise agreed to in
writing by the Administrative Agent, not be less than $5,000,000 (or the entire
amount of its rights and obligations if less than $5,000,0000) and in each case
to be an entity which is not restricted from making future advances under a
revolving credit facility or to an entity that has filed for relief under the
Bankruptcy Code or is a financially distressed company and (B) after giving
effect to such assignment, the Commitment of each of the transferor Lender and
the transferee Lender shall be at least $5,000,000, or such lesser amount agreed
to by the Administrative Agent and the Borrower.  Upon such execution, delivery,
acceptance and recording of an Assignment and Acceptance, from and after the
effective date of such transfer determined pursuant to and as defined in such
Assignment and Acceptance, (x) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with a Commitment as set forth
therein, and (y) the transferor Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of a Assignment and Acceptance covering all or the
remaining portion of a transferor Lender's rights and obligations under this
Agreement, such transferor Lender shall cease to be a party hereto).  Such
Assignment and Acceptance shall be deemed to amend this Agreement (including
Schedule 1.1 hereof) to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing Lender and the resulting adjustment of the
Revolving Credit Commitment Percentage and Commitment of each of the transferor
Lender and the Purchasing Lender arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Notes.  To the extent requested in writing
by the transferor Lender or the Purchasing Lender on or prior to the effective
date of such transfer determined pursuant to such Assignment and Acceptance, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the Note of the transferor Lender a new Note to the order
of such Purchasing Lender in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the transferor Lender has
retained a Commitment hereunder, a new Note to the order of the transferor
Lender in an amount equal to the Commitment retained by it hereunder.  Such new
Notes shall be dated the Closing Date and shall otherwise be in the form of the
Note replaced thereby.  To the extent the transferor Lender requested a Note
pursuant to Section 2.5(e), the Note surrendered by the transferor Lender shall
be returned by the Administrative Agent to the Borrower marked "cancelled".

(d)   The Administrative Agent, acting on behalf of the Borrower, shall maintain
at its address referred to in Section 11.2 a copy of each Assignment and
Acceptance delivered to it and a register (the "Register") for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loans recorded therein for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  Any assignment of any Loan whether or not evidenced by
a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide).  Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Purchasing Lender
and the old Notes shall be returned by the Administrative Agent to the Borrower
marked "cancelled". 

(e)   Upon its receipt of an Assignment and Acceptance executed by a transferor
Lender and a Purchasing Lender (and, in the case of a Purchasing Lender that is
not then a Lender, by the Administrative Agent and the Borrower to the extent
required under paragraph (c) above) together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance, (ii) on the effective
date of such transfer determined pursuant thereto record the information
contained therein in the Register and (iii) give notice of such acceptance and
recordation to the Lenders and the Borrower.

(f)   Subject to Section 11.12, the Borrower authorizes each Lender to disclose
to any Participant or Purchasing Lender (each, a "Transferee") and any
prospective Transferee (in each case which agrees to comply with the provisions
of Section 11.12 hereof) any and all financial information in such Lender's
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or any
other Loan Document or which has been delivered to such Lender by or on behalf
of the Borrower in connection with such Lender's credit evaluation of the
Borrower and its Affiliates prior to becoming a party to this Agreement.

(g)   Nothing herein shall prohibit any Lender from pledging or assigning any
Note to any Federal Reserve Bank in accordance with applicable law.  In the case
of any Lender that is a fund that invests in bank loans, such Lender may,
without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of its Notes or any other instrument evidencing its
rights as a Lender under this Agreement to any trustee for, or any other
representative of, holders of obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 11.6 concerning assignments.

11.7.          Adjustments; Set‑off.  (a)  If any Lender (a "Benefited Lender")
shall at any time receive any payment of all or part of its Aggregate
Outstandings, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender's Aggregate Outstandings, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender's Loans or the
Letter of Credit Outstandings owing to it, or shall provide such other Lenders
with the benefits of any such payment or collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such payment or collateral or proceeds ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b)   Subject to (i) the Administrative Expense Carve-Out, (ii) the Employee
Plans Carve-Out, (iii) the Interim Order (or the Final Order, as applicable) and
(iii) the giving of the notice as described Section 7, notwithstanding the
provisions of Section 362 of the Bankruptcy Code and any other rights and
remedies of the Lenders provided by law, each Lender, or Affiliate of such
Lender shall have the right upon the occurrence of an Event of Default to
set-off and apply against the Obligations, whether matured or unmatured, of the
Loan Parties under this Agreement, the Notes or any other Loan Document, any
amount owing from such Lender or Affiliate to any Loan Party at or at any time
after, the happening of any Event of Default subject in each case to Section 7
of this Agreement.

11.8.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

11.9.        GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT,
THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

11.10.      Submission To Jurisdiction; Waivers.  The Borrower and each
Guarantor hereby irrevocably and unconditionally:

(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from) jurisdiction, to the
non-exclusive general jurisdiction of any State or Federal court of competent
jurisdiction sitting in New York County, New York.

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.11.      Intentionally Deleted.

11.12.      Confidentiality.  Each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement; provided that nothing herein shall prevent any Lender from disclosing
any such information (a) to the Administrative Agent or any other Lender, (b) to
any Transferee or prospective Transferee which agrees to comply with the
provisions of this subsection, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) upon the request or
demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, (e) in response to any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) which has been
publicly disclosed other than in breach of this Agreement, (g) in connection
with the exercise of any remedy hereunder, (h) which was available to the
Administrative Agent or such Lender prior to its disclosure to the
Administrative Agent or such Lender, as the case may be, by such Loan Party or
(i) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty's professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 11.12.
Notwithstanding anything to the contrary in the foregoing sentence or any other
express or implied agreement, arrangement or understanding, the parties hereto
hereby agree that, from the commencement of discussions with respect to the
financing provided hereunder, any party hereto (and each of its employees,
representatives, or agents) is permitted to disclose to any and all persons,
without limitation of any kind, the tax structure and tax aspects of the
transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) related to such tax structure and tax aspects.

11.13.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Guarantors, the Administrative Agent,
the Joint Lead Arrangers and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Joint Lead Arrangers, the Administrative Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

11.14.      WAIVERS OF JURY TRIAL.   THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

> > > > > MISSISSIPPI CHEMICAL CORPORATION, as Debtor
> > > > > and Debtor-In-Possession, and Borrower
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                           
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Senior Vice President and
> > > > > Chief Financial Officer

> > > > > MISSISSIPPI NITROGEN, INC., as Debtor and
> > > > > Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > MISSCHEM NITROGEN, L.L.C., as Debtor and
> > > > > Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > MISSISSIPPI CHEMICAL COMPANY, L.P., as
> > > > > Debtor and Debtor-In-Possession
> > > > > 
> > > > > By:  MISSISSIPPI CHEMICAL MANAGEMENT
> > > > > COMPANY, Sole General Partner
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > MISSISSIPPI CHEMICAL MANAGEMENT
> > > > > COMPANY, as Debtor and Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

--------------------------------------------------------------------------------

> > > > > MISSISSIPPI PHOSPHATES CORPORATION, as
> > > > > Debtor and Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > MISSISSIPPI POTASH, INC., as Debtor and
> > > > > Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > EDDY POTASH, INC., as Debtor and Debtor-In-
> > > > > Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > TRIAD NITROGEN, L.L.C., as Debtor and Debtor-
> > > > > In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

> > > > > MELAMINE CHEMICALS, INC., as Debtor and
> > > > > Debtor-In-Possession
> > > > > 
> > > > > By: /s/ Timothy A. Dawson                               
> > > > > Name:  Timothy A. DAWSON
> > > > > Title:  Vice President of Finance

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT AND LENDERS:

CITICORP NORTH AMERICA, INC., as
Administrative Agent and Lender

By: /s/ Christopher Dunlop                                
Name:  CHRISTOPHER DUNLOP
Title:   Vice President

CITIGROUP GLOBAL MARKETS INC., as Joint
Lead Arranger

By: /s/ Keith R. Karako                                    
Name:  KEITH R. KARAKO
Title:   Authorized Signer

--------------------------------------------------------------------------------


PERRY PRINCIPALS INVESTMENTS LLC, as
Lender and Joint Lead Arranger

By: /s/ Nathaniel J. Klipper                               
Name:  NATHANIEL J. KLIPPER
Title:  MANAGING DIRECTOR

--------------------------------------------------------------------------------


SCHEDULE 6.13





Dollars in Millions

Through End of:

Jul-04

Aug-04

Sep-04

Oct-04

Nov-04

Dec-04

Jan-05

Feb-05

Mar-05

Apr-05

May-05

Jun-05

Maximum Capital Expenditures

$    1.50

$    3.00

$    4.25

$    5.25

$    6.25

$    7.00

$    7.50

$    8.00

$    8.50

$    9.00

$    9.50

$ 10.25


In the event that the transaction contemplated by the Supplemental Letter is
consummated in a month then the covenant for such month, and each month
thereafter will be as set forth below:



Dollars in Millions

Through End of:

Sep-04

Oct-04

Nov-04

Dec-04

Jan-05

Feb-05

Mar 05

Apr-05

May-05

Jun-05

Month of Transaction Consummation

Sep-04

$     3.87

$     4.44

$     4.78

$     5.34

$     5.68

$     5.97

$     6.30

$     6.60

$     6.81

$     7.37

Oct-04

4.81

5.16

5.72

6.06

6.35

6.67

6.97

7.19

7.75

Nov-04

5.59

6.15

6.49

6.78

7.11

7.41

7.62

8.19

Dec-04

6.81

7.15

7.44

7.77

8.06

8.28

8.84

Jan-05

7.34

7.63

7.96

8.25

8.47

9.03

Feb-05

7.79

8.12

8.42

8.63

9.19

Mar-05

8.33

8.62

8.84

9.40

Apr-05

8.80

9.01

9.57

May-05

9.22

9.78

Jun-05

10.06

--------------------------------------------------------------------------------


SCHEDULE 6.14





Dollars in Millions

Through End of:

Jul-04

Aug-04

Sep-04

Oct-04

Nov-04

Dec-04

Jan-05

Feb-05

Mar-05

Apr-05

May-05

Jun-05

Minimum EBITDA

$  (3.5)

$  (3.5)

$  (3.0)

$  (2.5)

$   (2.0)

$   (2.0)

$        -

$     1.0

$     2.0

$     4.0

$     5.5

$     6.5

In the event that the transaction contemplated by the Supplemental Letter is
consummated in a month then the covenant for such month, and each month
thereafter will be as set forth below:



Dollars in Millions

Through End of:

Sep-04

Oct-04

Nov-04

Dec-04

Jan-05

Feb-05

Mar 05

Apr-05

May-05

Jun-05

Month of Transaction Consummation

Sep-04

$    (3.7)

$    (4.3)

$    (3.4)

$    (3.8)

$    (3.0)

$    (2.3)

$    (1.9)

$     1.1 

$     2.2 

$     3.0 

Oct-04

(3.6)

(2.6)

(3.1)

(2.3)

(1.5)

(1.2)

1.9 

2.9 

3.7 

Nov-04

(1.5)

(2.0)

(1.2)

(0.4)

(0.1)

3.0 

4.0 

4.8 

Dec-04

(2.5)

(1.7)

(0.9)

(0.5)

2.5 

3.5 

4.3 

Jan-05

(1.2)

(0.4)

(0.1)

3.0 

4.0 

4.8 

Feb-05

0.7 

1.1 

4.1 

5.2 

6.0 

Mar-05

1.4 

4.4 

5.4 

6.2 

Apr-05

5.0 

6.1 

6.9 

May-05

5.0 

5.8 

Jun-05

6.3 